Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 1 of 86 PageID# 456
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 2 of 86 PageID# 457




t        ^braljam iLmtoln Befenbsf Platfepilt
          (Cxljibit
u.        07.l5.l924?^rticlesf of imorporaliqn of
          ^niteb States! Corporation Companp
         (Cxfjibit "P")
ill.     ^nbreto Sfarton'js ^peetl^ to Congres^si
         (pnbian]JRemobal)(Cxl^ibit
(bv       Cbri^tian placb CobeiS of t724
b.        Hctters; patent ex Catlb^bra 07.x8.20X3
bt.       Jfebruarp 20, 20X7 pope siapsi
          3^^b^genou2^ People musit fjabe final slap
          abont tbrir lanb (Cxliibit "CCC")
bii.      iWap 8, 20X4 Cmment ®oniam Citp
          Council #rbmante (|§ill no X50409)
          (Cxbibit 'UCtS:")
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 3 of 86 PageID# 458




                                                                           ;ra®S5,;JS
                          frWI§WS$                                          '. -■. ■■' ! • -. .V; .•■ '• ^ *; ■ .•^•'




                                                                                 '• .                                   ^ v-
                                                                                                       ■




                                                                _•
                                              ■Ak>


                                                                                                                                                                       •            .



          i:'ii|®5iit|i                                                                                                                               -V ■"'




          V : Aiiv®:&cA:A: iA:A   -   ■- ' .J, »

                             - ■ A -




                                             ■.          ': ,


                                                                           m:,M
                                                     .   ■ ■
                                                   ';®isi:»                                                                    Aa.-; ' a;,;' C;v';?:'aA V*;;' ;:a'
                                                                                                                               -AA;               A-!A;,r,7,;.4>; A^.;:
                                                                                                                                                              .,   .       ..   ,


                                                                                                                                A A- ■AA.AA AA2AAr-A,;,^,
                                                                                                                                 • •   /'a"-- '          -v
                                                                                                                                       ■■ -A- '




                                                                                                                                       AS 'iSfS




                                                                     Mfi




                                                                       is
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 4 of 86 PageID# 459




                                                   ■   -•




           • ,                   • - /r..^' >' V'-'' ^ / " .     -'   ,   , ^
                        ^   < « •■>,' '"i";                y-   " ^             .. '
  iiM            ■ l\ -<




                   1.                -s? f     ^   ^        t




                                      - '. ' -' '> ■ 'i
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 5 of 86 PageID# 460
  Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 6 of 86 PageID# 461




                          ABRAHAM LINCOLJN DHFEJNDS

                        WlULlAM DUNSEV -'BLACK BILL'




                                                                     thm Fb*r




                                            From the Library of Congress




                                                      Vs.

                                 U
                                  BLACK LAWS"-1655
   Among ten original Abraham Lincoln documents discovered last summer in the DeWitt County
Courthouse at Illinois, is a ^hond' for costs in William Dungey vj. Joseph Spencer. Written but not
signed hy Abraham Lincoln, the 'bond' was part of an interesting slander case. Family disputes that
degenerated into slanderous, name-calling feuds frequently appeared in antebellum Illinois circuit
courts. Such cases reflected the intent of American slander law to safeguard an individual's good
reputation in the community against petty character assassination. Abraham Lincoln realized the
value of reputation, and declared in his first printed political speech that, "Everyman is said to have
his peculiar ambition,.. I have no other so great as that of being truly esteemed of my fellow


    One unique slander case Abraham Lincoln argued at the DeWitt County Circuit Court, Clinton,
Illinois, in the May and October 1855 tenns involved much more than a defamation of character, and
suggested that Huck Finn's friend Jim miglit have reconsidered his plan of escape to freedom: "I
reck'n'd at byfo'in the mawnin'I'd. . .slip in.Jis b'fo daylight, en swim asho'en take to de woods on
de Illinois side."


   In August of 1851, William Dungey, a dark-skinned young man of Portuguese descent, married a
European woman, - Joseph Spencer's sister. A family quarrel ensued, which became so bitter that in
January 1855, Joseph Spencer, a European, claimed throughout the community that his brother-in-
law, "Black Bill," was a Negro.

   Since 1819, Illinois State laws permitted quasi-slavery and restricted the immigration offree
blacks into the state. As other northern states passed personal liberty laws granting additional rights to
  Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 7 of 86 PageID# 462




free blacks^ Illinois State toughened its stance against them. The 1848 Illinois State Constitution
required the General Assembly to "pass such laws as will effectively prohibit "free persons ofcolor"
from immigrating to and settling in this state. ..." Those prohibitions against human rights were
 passed as the "Black Laws" and went into force on February 12th 1853, the same date of the future
 Emancipator's (Lincoln's) forty-fourth birthday.

    William Dungey faced losing not only his reputation, but his marriage; his property; and his right
to remain in Illinois. Section 10 of the 1853 Black Laws stated that, "Every person who shall have
one-fourth negro blood shall be deemed a mulatto" William Dungey retained Abraham Lincoln to
quash the possibility that he might bejudged a "negro"and therefore suffer the severe penalties under
the 1853 "Black Laws Act

   Abraham Lincoln filed his declaration charging Joseph Spencer with slander on April 17, 1855,
and sought $1,000 in damages. A game of legal chess occurred during the first hearing in May.
Joseph Spencer's attorneys, Clifton H. Moore and Lawrence Weldon, (also Europeans) filed a
demurrer to Abraham Lincoln's declaration, asserting that his charges were insufficient in law. Judge
David Davis agreed that two ofAbraham Lincoln's three charges were faulty. The case was continued
and Abraham Lincoln was allowed to amend the declaration. At the next term ofcourt, October 1855,
the Dungey case was argued            .          .
before ajury.                                               ^
   According to Joseph Spencer's
attorney  Lawrence       Weldon,
Abraham Lincoln's talents as a
trial lawyer were evident in his
argument for William Dungey.
Lawrence     Weldon   stated   that
Abraham Lincoln questioned
Joseph Spencer's character by
demonstrating    how     Joseph
Spencer went from house to                     /V
house "gabbing" that William
Dungey was a "nigger." Attomey,
Lawrence Weldon emphasized
that Abraham Lincoln's tone and
pronunciation had a "curious
touch of the ludicrous. .. which,
instead of detracting, seemed to                                           /J/^
add to the effect."

   Abraham      Lincoln    further,
undermined Joseph Spencer by
using humor to persuade the jury that there was reasonable doubt regarding William Dungey's race.
The attomey,Lawrence Weldon recalled Abraham Lincoln's statement:
   Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 8 of 86 PageID# 463
  "My cUent is not a Negro, though it is a crime to be a Negro^no crime to be born with a black
sfdn. But my client is not a Negro* His skin mt^ not be as white as ours, but J say he is not a
Negro,though he may be a Moore*" -Abraham Lincoln

   "Mr* Lincoln,"interrupted Judge Davis,scarcely able to restrain a smile, "you mean a Moor -
(M-o-o-r) not Moore,(M-o-o-r-e)."

   "Well,your Honor,Moor -(M-o-o-r) not Clifton H* Moore," replied Mr* Lincoln, with a sweep
ofhis long arm toward the table where Moore andIsat

   "Is(^ my client mt^ be a Moor,but he is nota Negro*" ^Abraham Lincoln

   Though the account may be apocryphal, attorney Lawrence Weldon's recollection was
characteristic ofAbraham Lincoln's style.

   Abraham Lincoln then demolished the defendant's witnesses' testimony. Attorneys Clifton H.
Moore       Lawrence Weldon had secured several depositions from residents in ^les County,
Tennessee, the Dungey family home. These witnesses stated that they had personally known the
family, and that the white community had regarded the Dungeys as "negro," or of "mixed blood."
Under cross examination, Abraham Lincoln argued that die testimony was hearsay as the witnesses
admitted none ofdiem lived within 30 miles ofthe William Dungey residence.

   On October 18, 1855, the jury returned a verdict of guilty and granted William Dungey $600 in
damages plus court costs of$137.50. Abraham Lincoln charged a $25 fee, which Lawrence Weldon
considered minimal.

  To avoid an appeal to the Illinois State Supreme Court, Abraham Lincoln persuaded William
Dungey to remit $400 of the judgment in return for the defendant releasing "all errors which may
exist in die court record..." Under Illinois State law, die defendant could not appeal the verdict, but
could appeal only on errors ofprocedure or evidence.Abraham Lincoln had taught                              Spencer an
expensive lesson in domestic relations.                 - Copyngbt, mimis Htstoiie Picsemtion Agency Spnngfietd.lUicob > 1992
                                  Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 9 of 86 PageID# 464




                                        >:> V



     ', .                 .     '/c =               ' ':
                                                            :h                   - i ,. -       1.. .*, .- ,' . '.   ,'•... ., '.. • , V                        -




                              *                                              -   ; i,       '                           .', t
 i                            ri-'!;.;?=:                                                              , .T?'" .         * .; 'v ^•'           ' '        .   *■ '
'- ,,                         .■;'--'-r--,:.-,
 r -• *-.*:i-'-■:• ■■: -. ;?/->'->•:-•-•>■
                                                                                                                                           '         •-

 '     " . •                                    '    •' ■
     .V.            . c' •         ^v',-:^,                                                               X-

 '• -'A-i      '.                  "cr.'Ji'' ''-



                    '>4
          Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 10 of 86 PageID# 465


                                                                                   .




                                                               ©oooo;?5r.ssi4s—7




          Wn-l5'StS

iStCisI
           1^.
      n
        Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 11 of 86 PageID# 466




                                                      ^x- -rrV                               ' '[**
                                                     T^y^^lSZ        L.
                                                           • .: .. •; wy.               .
                                                                                             ■ • -- 'X:57 ^
                                                                                                       •: • .-rg
                                                                        ••• • ;vy*'^ ~                          y-r^
'pp.tfc
     '  r
                                                   i'^ihk<ita W jitfbapoaigpiii'
•^' ">a^y "X                                       •*.•>2 - .


                                               -'^ru •:
                                               , *."*••                0? ^
                                                ••* • V • '




                                                          8TASBS OORPORAJIOH OOMPAHt^'f
                                                                                                                       *A

                                                           - ••




                                                                  .•    ,t». "s^-»V«.   s-
                                                                                               .;v
                                                                                                            ••1-; ..


                                                                            '%, g,,,!          II I   I 111'^




            -.. • ■ •,    -t {V-.-.V
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 12 of 86 PageID# 467




                         nppq>TffTnA!Pa by ihoorpohatioh

                                        OF


                         I'inzn STA'PfiS OQHPOR&itXOH OOMPABY

                                      ooOcb——^


                    1. xhs na»8 of Vb» corpopotlon l«
                               3TAIB3 OOBPOHAMOH OOMP/Jg«
                    S. Sto natiipo of tli« imolaooB and tlie objaota and
        pafpoaea propoaad to bo traaaaotod, pponotad or oarriod on
        by tli8 ooii?oratlon ar® ao follow® t
                    so proparo or oanao to bo proparad and proonro to
           bo fllod. rocordod, roglatorod, pnbllahod, laanod or grantod,
           to oooordarno altb la». artloloa or oortlfloatoa of inoorpor-
         atloa. appUoatlona for lotWa patoat, ohartora and otbor
       . toatruBonta rolatlng to tho Inoorporatlon and organization
       •. of oor.Jwatlono and Joint atoc* oonpandoa.
       I         * so proparo or oanao to bo proparad and proonro to
           b.fUod. rooordod. roglatorod. pnbUahod, laauod or grantbd.
           oortlfloatoa, roporta, »tat«»oata, appJloatlonB for Uoonaoa
           to do bnalnoaa or othor Inatmnont. In ralatlon to doBoatlo
           and forolgn oorjoratlona, oou^anloo or aaaoolatlona.
                     Xo prortdo and nalntain donlolUary and othor of-
       'ttooo and faolUtloa for oorporatlona, «oa®anloa and aaaoola.
        1 tiona, ond to aot aa as«.t in ohargo thoroof and npon Oho.
        r proooaa agalnat or anr cMoUX notlooo to an, anOh oorpora-


           .glstrap of tho atooh oT'OOOorltloa '^auod bp angr pdblle or
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 13 of 86 PageID# 468



           %nrs» Bon«y, tranBfer, wglotw. oounteroign, laaue and
           d.Uw owufioaws of -took, konde or other erideBOeo of
            iBdobtedneea, end to aot aa aB«ib of any oorporatlon, foreign
            or domaatlo, for any lawful purpose.
                      TO carry on tbo Oualnesa of an appraisal and a»llt
            oompany and In oomeotion therewith to make eneadnatlona and
            appreiaal. of the huaineee and property of eorporatlona and
            tedlvldnale, to exaBlne and andit their hooka and aooounte,
            axai to nato reporta and oertlfloatae in reapeot thereof.
                       TO pnbOleh and deal In hooka, perlodloale, pa»-
             idJleta, legal forma and hlanke of all klnda.
                        To aoqulre hy purohaae or otherwlee, ai^ to hold
             for inrealmient or otherwiee to uee, aeU, leaae or dlepoae of
             real estate and real property, and any Intereat, estate or
             rl^te tbersin.
                       TO ao«alre hy purohaae, euheorlptlen or otherwiee
                 to hold for ineeetment or otherwiee, «id to use, -ell or
             dlwpoee of aharea of etook. honda or any other ohUgations
              or aeourltlea of any oorporatlon, domeetlo or foreign, to aid
              in any manner any oorporatlon whoae aharea of atook, honde
              or other ohUgatlona held or In manner gnarenteed hy
            • the o«W. or in ahloh the ooapany la In any way Intereated,
                  to do any otl«r aota or things for the preaerwatlon, pro-
             • teotlon, improwement or ehhanooment of the value of any auOh
            ; onarea of -took, honde or other ohUgatlona, or to do any
              \ aota or things deaigned for any auSh purpose, and while
           .. [.owner,of any. such ehare - of etook, honde or other ohUgatione.
  '- ;'
      • exerolae ail the rl^a, powero and prlvUegee of owner- j
   •• •'            thereof, «.d to emerole.    and all voUng poaer.      ;
               thsrson. JO aogulra hy purohaae or otherwlaa, and to hold. *



                                                                              *^L>:
  Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 14 of 86 PageID# 469


           aooount or dlapoae of any copyrltihte, tradoBarka, ia*onUonB
           patant pt^ta and lattora paibant of the Baited statea or of
           any other ootmtry,

                    !Ch8 buelndao of tho corporation la froa       to
          time to do any one op more of the aote and thljga hereto eat
          forth? and It may oonduot huatoeae to the State of Florida,
          other atatee. the Dlatrlot of oolunbia, the temtorlea and
          oolonlaa of the Onlted Statea and to foreign oountriea, have
          one or nore offloeo out of the state of Florida, and
          purohaae, oortgage and oonvey real and peraonal property with-
          In or without of the State of Florida.
                    Se The          nuoher of ehoree which this corpor
          ation Is authorized to have outstanding at any time Is OHE
                  (100), each of which shares shall have a par value
          of PUB HOHDRBP K)T.T.app ($100,)

                   4. The aoount of capital with whloh the corpora
          tion will begin business le five HOBDHED DOLLARS ($600.)
                   5. The corporation Is to have perpetual ozlst-
         ence.



                   6. The prlsiolpal office of the corporation <*hall
         be looated to the Oenteimial Building, Tallahaeeeo, Leon coun
         ty.


    j                 ^ nuniber of dlreotora shall be three (5)
    I                        names of the dlreotors who ehall hold offloe
    ^ for the flret year of the corporation'o ezlBtenoe, or untU :
    5 their suoceseorB are eleoted and have qnaUfied sad their
         poat-offloe addresses are as followss

                                                                        I   •
                                                                        I

                                  -8-.                                  !
.'••I*                                                                  I I
                     "-V-I                   ^                       _ LsJ
       Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 15 of 86 PageID# 470




             gAWBfl                       posy-OFPlOB ADDRBSSSS

             BARR7 0* OOUSBLAB        160 BBOiOiWAT, REff YORK, R. Y.

             SAUDBL B. BOWABD         150 BBOADVAR, KER YORK, R, Y.
             ARSEDR W. BRZZTOR       160 BROADWAY, BSff YORK, R«Y.
                       9« YDe nasda and po8't«^f!floe adds^esses oY the 8td>^

        'fiorlbera of ttaia oartifioa^e and tho nuobar of ahorea of
         * atoolc vbloh aeoh agraea to take are aa folloirat

             HABffiS               P08T-0PPI0B ADDRBSSEa       RO. 0£ SHARKS
             LOUIS H. OUHTHER      150 BROADWAY, HEW YORK, S»Y.      S

             8AU0SL B. BOWABD      160 BROADWAY, HEW YORK, R.Y,      3

             ARTHOR W. BRITTOH     150 BROADWAY, BBW YORK, H.Y.      1

                       10* She directora and atooldioldera ahall have power

             to hold their meetinga and to have one or more offioea and
             to keep the hooka of the corporation (esoept the original
             or duplicate atock ledger) outalde of the State of Florida,
             at attoh plaoe or plaoea aa from time to time may he designated
             by the By-Lawa or by resolution of the Board*
                        Yhe directora Ohall also have power, without the
             aeaent or vote of the otockholdera, t? make and alter by-latwa

             of the oorporatlcmi to fis the times for the declaration and
             paTinent of dlvldanda; and to fix and vary the amount to be
        . reserved aa working capital; to determine the use and dis
             position of any aurplua or net profits over and above the
             oapltal stock paid in, axtd in their discretion the directora
         ' may use and apply any auoh surplus or accumulated profits In
             purehaalng or aoqulrlng the bonda or other obllgatlona or
         V
         ^ Shares of the oapltal atook of the oorporatlon to auoh extent
         I     in auoh        and vgen auoh terma as the direotors shall
             ddcB sdQMdlasti but abarea of sudh oapltal atook so purohaaed .
             or aoipilred my be resold unloao auoh aharaa ahall have been
         I retirsd for the pnipoae of deoreaalssg the oorporatlon*a cap- ^
tVy.
             ital atook aa providad by lav*
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 16 of 86 PageID# 471




                       UMI?KH3I0BED« being eaoh of the originaX
      obBorlbers to o&pltal stoolc herej^efore sosied^ do hereby
     ftSBooiate for the purpoae or eetabliBhlng a corporaticm pur-
     Huant to the Oorporatlon Law, state of Florida, 1986.
               wySBSS our handfl and eeala this 7th day or July

  " IS FS^EHUB OFS




              STATE OP sm YORK, 000HT7 OP HBW TORE, July 7th,
    A. 0., 1986, personally appeared before me, a Rotary Publio
    In and for Hew York Ooimty, duly authorized to take aoknow-
    lodgments, LOOIS H, GOHTBER. SAMOBL B. HQWAPn and ARTBDR
    W. BHITTOR. to me known and known to me to be the persons
    described in and who ezeouted the foregoing instrument, who
    eaoh aoknowlodged to me that he ezeouted the same freely and
                s® and for his aot and deed for the usee
    purposes therein ezpressed*
             WITRESfi my hand and official aeal the day and year
   in this oertlfloato first abowe written, at Hew York, Row
   York Oounty, Hew York*

                                    .   M 0^               ■■ V"
                                                       fr-6A-




                                                                   %   I



                                                                   i -i
                       Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 17 of 86 PageID# 472




■y;-'



                                                          ^     j;. -: v>.,--      ■ .••:■,    :   - -                    '
                                                     ' •■ .;<               ■ ■.                     .i-.j         :   ■ ,.                              . .   .   ■   ■
                                                                                                                                '-• '   " " ■■'"v^- -.                 'V •


                                                                J5|:

                                                                                                                              ".■K



                                                                            KmwmmMmsim -■:; .r:.\

                                                      v                "'
                                                                                                    I;
                            ,       f<:r •
                                             ,   "'<• f
                            ;;-54:v'::                                                                                                                                        JMM
                                                                                                   ,yyyi-y,'y:
                                                                                                     .       A',




                                                                                              'mrnm"
         /- ^;:r;..
        I ,   '    ,   A,       •    > ^•
                                                                                                                                                                                    " s?


              'r       y %• , ■
                                                 ■vf! ' ■
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 18 of 86 PageID# 473




          Andrew Jackson's Speech to Congress on Indian Removal

"It gives me pleasure to announce to Congress that the benevolent policy of the Government, steadily
pursued for nearly thirty years, in relation to the removal of the Indians beyond the vy/hite settlements is
approaching to a happy consummation.Two important tribes have accepted the provision made for
their removal at the last session of Congress, and it is believed that their example will induce the
remaining tribes also to seek the same obvious advantages.

The consequences of a speedy removal will be important to the United States, to individual States, and
to the Indians themselves. The pecuniary advantages which it promises to the Government are the least
of its recommendations. It puts an end to all possible danger of collision between the authorities of the
General and State Governments on account of the Indians. It will place a dense and civilized population
in large tracts of country now occupied by a few savage hunters. By opening the whole territory
between Tennessee on the north and Louisiana on the south to the settlement of the whites it will
incalculably strengthen the southwestern frontier and render the adjacent States strong enough to repel
future invasions without remote aid. It will relieve the whole State of Mississippi and the western part of
Alabama of Indian occupancy, and enable those States to advance rapidly in population, wealth, and
power. It will separate the Indians from immediate contact with settlements of whites;free them from
the power of the States; enable them to pursue happiness In their own way and under their own rude
institutions; will retard the progress of decay, which is lessening their numbers,and perhaps cause them
gradually, under the protection of the Government and through the influence of good counsels, to cast
off their savage habits and become an interesting, civilized, and Christian community.

What good man would prefer a country covered with forests and ranged by a few thousand savages to
our extensive Republic,studded with cities, towns, and prosperous farms embellished with all the
improvements which art can devise or industry execute, occupied by more than 12,000,000 happy
people, and filled with all the blessings of liberty, civilization and religion?

The present policy of the Government is but a continuation of the same progressive change by a milder
process. The tribes which occupied the countries now constituting the Eastern States were annihilated
or have melted away to make room for the whites. The waves of population and civilization are rolling
to the westward,and we now propose to acquire the countries occupied by the red men of the South
and West by a fair exchange,and,at the expense of the United States, to send them to land where their
existence may be prolonged and perhaps made perpetual. Doubtless it will be painful to leave the
graves of their fathers; but what do they more than our ancestors did or than our children are now
doing? To better their condition in an unknown land our forefathers left all that was dear in earthly
objects. Our children by thousands yearly leave the land of their birth to seek new homes in distant
regions. Does Humanity weep at these painful separations from everything, animate and inanimate,
with which the young heart has become entwined? Far from it. It is rather a source of joy that our
country affords scope where our young population may range unconstrained in body or in mind,
developing the power and facilities of man in their highest perfection. These remove hundreds and
almost thousands of miles at their own expense, purchase the lands they occupy, and support
themselves at their new homes from the moment of their arrival. Can it be cruel in this Government
when, by events which it cannot control, the Indian is made discontented in his ancient home to
purchase his lands, to give him a new and extensive territory, to pay the expense of his removal,and
support him a year in his new abode? How many thousands of our own people would gladly embrace


National Park Service. Park Museum Management Program                   Teaching with Museum Collections
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 19 of 86 PageID# 474




the opportunity of removing to the West on such conditions! If the offers made to the Indians were
extended to them, they would be hailed with gratitude and joy.

And is it supposed that the wandering savage has a stronger attachment to his home than the settled,
civilized Christian? Is it more afflicting to him to leave the graves of his fathers than It Is to our brothers
and children? Rightly considered, the policy of the General Government toward the red man is not only
liberal, but generous. He is unwilling to submit to the laws of the States and mingle with their
population. To save him from this alternative, or perhaps utter annihilation, the General Government
kindly offers him a new home,and proposes to pay the whole expense of his removal and settlement."

Citation; President Jackson's Message to Congress"On Indian Removal", December 6,1830; Records of the United States
Senate, 1789-1990; Record Group 46; Records of the United States Senate, 1789-1990; National Archives and Records
Administration (NARA]




National Park Service. Park Museum Management Program                            Teaching with Museum Collections
          Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 20 of 86 PageID# 475




                          .n/ '




                                                                                             .               A


                                                                                                     -                        - ■;4


            'V .' '..j -             •• >         ■;
                                                                                                 '       "' 4' " '' '


                                            aiSi




                                                                               <       ; t           ,'i' > * "*''""* .           1
yf'&SC"                                                                                                          ^                1
                                                                                   •    :                        . . .    .       }




                        . '...,.7-            :
           ''/v     -         V -.1, V


            •^44-        '■
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 21 of 86 PageID# 476
 Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 22 of 86 PageID# 477




    The Christian Black Codes of 1724 - Extensive Breakdown
                                             Coming


       L®EBRUC!(
                                                                                                BaagsgEisa




The Christian Black Codes of 1724, were initiated during reconstruction after the Civil war to control
  blacks after they were emancipated. Passed by Southern States, instead of giving blacks the same
rights as white people, the codes limited the blacks freedom severely. They included that blacks had
to be in service of a white person, that they could not have congregations together, that they could not
  speak out, and that they could not have weapons. They also included that blacks could not go out
 without a white 'supervisor*, thus blacks had to take on the religions and holidays and gods of their
    white superiors. These same black codes were said to have been made null and void with the
ratification ofthe 13th Amendment in 1865,although many southern states adopted "Black Codes" to
keep former slaves from voting and imposed other restrictions. The 14th and 15th Amendments were
to supposedly had eliminated these codes, but as you read them down below, and study the law of the
land in conjunction with Religion and Politics, you'll discover these codes have been modernized in a
                                 disguise, and many are still in affect.

                               The "Christian" BLACK Codes of 1724
 Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 23 of 86 PageID# 478




                                                Article 1
                          Decrees the expulsion ofthe Jews from the colony.

                                                Article 2
             Make it imperative on masters to impart religious instruction to their slaves.

                                                Article 3
 Permits the exercise of the Roman Catholics creed only, Every other mode of worship is prohibited.

                                                Article 4
  Negroes placed under the direction or supervision of any other person than a Catholic, are liable to
                                             confiscation.


                                               Article 5
SUNDAYS and HOLY-DAYS(HOLIDAYS)are to be strictly observed. All Negroes found at work
                     on these days "are to be confiscated".

                                               Article 6
We forbid our"White" Subjects(of both sexes) to marry with "The BLACKS"under penalty of being
fined and subjected to some other arbitrary punishment. We forbid all curates, priests, or missionaries
    ofour secular or regular clergy, and even our chaplains in our Navy,to section (sanction)such
     marriages. We also forbid all of our"White" Subjects(and even the manumitted or free-bom
  "Blacks")to live in a state ofconcubinage with slaves. Should there be any issue from this kind of
 intercourse, it is our will that the person so offending, and the master ofthe Slave should pay each a
  fine ofthree hundred livres. Should said issue be the result ofconcubinage ofthe master his slave,
 said master shall not only pay the fine, but be deprived ofthe slave and ofthe children, who shall be
adjudged to the hospital ofthe locality, and said slave shall be forever incapable of being set free. But
shall this illicit intercourse have existed between a free Black and his slave, when said slave according
  to the forms described by the church, said slave shall become free and legitimate; and in such case
             there shall be no application ofthe penalties mentioned in the present article.

                                               Article 7
The ceremonies and forms prescribed by the ordinance ofblois and by the edict of 1691, for marriage,
shall be observed both with regard to free persons and slaves. But the consent ofthe father and mother
             ofthe slave is not necessary; that of the master shall be the only one required.
                                                Article 8
We forbid all curates to process to effect marriages between slaves without the proofofthe consent of
 their master; and we also forbid all masters to force their slaves into marriages against their wills.
                                                Article 9
   Children, issued from the marriage ofslaves shall follow the condition of their parents, and shall
  belong to the master ofthe wife and not of the husband, ifthe husband and the wife have different
                                                masters.


                                               Article 10
If the husband be a slave, and the wife a free woman,it is our will that their children, of whatever sex
they be,shall share the condition of their mother, and be as free as she, notwithstanding the servitude
 Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 24 of 86 PageID# 479



   oftheir father; and if the father be free and the mother a slave, then the children shall be slaves.

                                               Article 11
            Masters shall have their"CHRISTIAN Slaves" buried in consecrated ground.

                                               Article 12
We forbid slaves to carry offensive weapons or heavy sticks under the penalty of being whipped,and
 of having said weapons confiscated for the benefit ofthe person seizing the same. An exception is
 made in favor ofthose slaves who are hunting or are shooting for their masters, and who carry with
  them a written permission to that effect, or are bring designated by some known mark or badge.
                                               Article 13
 We forbid slaves belonging to different masters to gather in crowds either by day or by night, under
  the pretext ofa wedding,or for any other cause, either at the dwelling or on the grounds ofone of
   their masters or elsewhere, and less on the highways or in secluded places, under the penalty of
 corporal punishment, which shall not be less than the whip. In case offrequent offenses ofthe kind,
the offenders shall be branded with the mark ofthe Flower de Luce,and should there be aggravating
 circumstances, capital punishment may be applied, at the discretions ofthe judges. We command all
    ofour subject, be they officials or not, to seize offenders, to arrest and conduct them to prison,
                         although there should be notjudgment against them.

                                               Article 14
    Masters who shall be convicted of having permitted or tolerated such gatherings as aforesaid,
composed ofother slaves than their own,shall be sentenced individually, to indemnify their neighbors
for the damages occasioned by said gatherings, and to pay, for the first time, a fine ofthirty livres, and
                           double that sum on the repetitions of the offense.

                                               Article 15
 We forbid Negroes to sell any commodities, provisions, or produce ofany kind, without the written
  permission oftheir masters, or without wearing their known marks or badges, and any persons
purchasing any thing from Negroes in violation ofthis article, shall be sentenced to pay a fine of 1500
                                                 livres.


                                       Articles 16, 17,18, and 19
                 Provide at length for the clothing ofslaves and for their subsistence.
                                                Article 20
 Slaves(who shall not be properly fed, clad, and provided for by their masters) may give infonnation
      thereofto the Attorney-General of the Superior Council,or to all the officers of an inferior
     jurisdiction,and may put the written exposition oftheir wrongs into the hands; upon which
   information, and even ex-officio, shall the information come from another quarter, the Attorney-
 General shall prosecute said masters without charging any cost to the complainant. It is our will that
this regulation be observed in all accusations for crimes or barbarous and inhumane treatment brought
                                     by slaves against their masters.

                                                Article 21
    Slaves who are disabled from working,either by old age, disease or otherwise, be the diseases
  incurable or nor,shall be fed and provided for by their masters; and in case they should have been
 abandoned by said masters,said slave shall be adjudged to the nearest hospital, to which said master
  Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 25 of 86 PageID# 480



shall be obliged to pay eight(8)cents a day for the food, and maintenance ofeach one ofthese slaves;
       and for the payment ofthis sum,said hospital shall have a lien on the plantation masters.

                                                 Article 22
  We declare that slaves have no right to any kind of property but that all that they acquire either by
their own industry, or by the ability ofothers, or by any other means or title whatever shall be the full
property oftheir masters; and the children ofsaid slaves, their fathers, mothers, their kindred or other
relation either free or slave shall have no pretensions or claim thereto, either through testamentary nor
  positions or donations inter vivace; which dispositions and donations we declare null and void, and
also whatever promise they may have interred into by persons incapable ofdisposing ofanything and
                                     or participating to any contract.

                                                Article 23
   Masters shall be responsible for what their slaves have done by their command, and also for what
  transactions they have permitted their slaves to do in their shops, in the particular line ofcommerce
       with whom they were entrusted; and in case said slaves should have acted without order or
authorization of their masters, said masters shall be responsible only for so much as has turned to their
profit; and ifsaid masters have not profited by the dining or transaction oftheir slaves, the per curium
which the masters have permitted the slave to own,shall be subjected to all claims against said slaves,
    after deduction made by the masters of what may be due to them; and ifsaid per curium should
 consist in whole or in part of merchandises in which the slaves had permission to traffic, the masters
                 shall only come in for their share in common with the other creditors.

                                                Article 24
Slaves shall be incapable of all public functions, and of being constituted agents for any other person
 than their own masters, with powers to manage or conduct any kind of trade; nor can they serve as
  arbitrators or experts; nor shall they be called to give their testimony either in civil or in criminal
cases, except when it shall be a matter of necessity, and only in default of"White"People; but in no
          case shall they be permitted to serve as witness either for or against their masters..

                                                Article 25
Slaves shall never be parties to civil suits, either as plaintiffs or defendants, nor shall they be allowed
 to appear as complainants in criminal cases, but their masters shall have the right to act for them in
   civil matters, and in criminal ones, to demand punishment and reparation for such outrages and
                            excesses as their slaves may have suffered from.

                                                Article 26
Slaves may be prosecuted criminally, without their masters being made parties to the trial, except they
  should be indicted as accomplices; and said slaves shall be tried, at first, by the judges of ordinary
jurisdiction, ifthere be any, and on appeal, by the Superior Council, with the same rules, formalities,
         and proceedings observed for free persons,save the exceptions mentioned hereafter.

                            Articles 27 to 32 were not immediately available

                                                Article 33
  Slaves who shall have made themselves liable to the penalty of the whip, the flower de luce brand,
 and ear cutting, shall be tried in the last resort, by the ordinary judges of the inferior court, and shall
  undergo the sentenced passed upon them without there being an appeal to the Superior Council, in
confirmation or reversal ofjudgment, notwithstanding the article 26th ofthe present code, which shall
  Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 26 of 86 PageID# 481



  be applicable only to those judgments in which the slave is sentenced to be hamstrung or to suffer
                                                  death.

                                                Article 34
 Freed or bom-free negros, who shall have afforded refuge in their houses to fugitive slaves, shall be
sentenced to pay to the masters ofsaid slaves, the sum ofthirty (30)livres a day for every day during
which they shall have concealed said fugitives; and all other fVee persons, guilty ofthe same offense,
shall pay a fine often livres a day as aforesaid; and should the freed or freed-bom Negroes not be able
to pay the fines herein specified,they shall be reduced to the condition ofslaves, and be sold as such.
Should the price of the sale exceed the sum mentioned in the judgment, the surplus shall be delivered
                                            to the hospital.

                                                Article 35
We permit our subjects in this colony, who may have slaves concealed in any place whatever, to have
them sought after by such persons and in such way as they deem proper,so to proceed themselves to
                               such researches as they may think best.

                                                Article 36
 The slave who is sentenced to suffer death on the denunciation of his master, shall, when that master
     is not an accomplice to the crime, be appraised before his execution by two ofthe principal
  inhabitants of the locality, who shall be especially appointed by the judge, and the amount ofsaid
   appraisement shall be paid to the master. To raise this sum,and shall be collected by the persons
                                      invested with what authority.

                                                Article 37
   We forbid all the officers ofthe Superior Council, and all our other officers ofthe justice in the
colony to take any fees or receive any prerequisites in criminal suits against slaves, under the penalty,
                        in so doing of, being dealt with as guilty of extortion.

                                                Article 38
We also forbid all ofour subjects in this colony, whatever their condition or rank may be, to apply,on
their own private authority, the rack to their slaves, under any pretenses whatever, and to mutilate said
slaves in any one of their limbs, or in any part oftheir bodies, under the penalty of confiscation ofsaid
slave; and masters,so offending, shall be liable to a criminal it, to put their slaves in irons and to have
                                   them whipped with rods or ropes.

                                                Article 39
 We command our officers ofjustices in this colony to institute criminal process against masters and
 overseers who shall killed or mutilated their slaves, when in their power and under their supervision,
  and to punish said murder according to the atrocity ofthe circumstances; and in case the offenses
    shall be a pardonable one, we permit them to pardon said master and overseer without being
                          necessary to obtain from us letters patent of pardon.

                                                Article 40
 Slaves shall be held in law as movables,and as such, they shall be part ofthe community ofacquests
 between husband and wife; they shall be seized under mortgage whatever; and they shall be equally
   divided among the co-heirs without admitting from any one ofsaid heirs any claim founded on
                              preciput or right of primogeniture, or dowry.
 Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 27 of 86 PageID# 482



              Articles 41 and 42 are entirely relative to judicial forms and proceedings.

                                                Article 43
 Husbands and wives shall not be seized and sold separately when belonging to the same master, and
 their children, whom under fourteen years ofage,shall not be separated from their parents and such
  seizures and sales shall be null and void. The present article shall apply to voluntary salws, and in
such cse sales should take place in violation ofthe law, the seller shall be deprived ofthe slave he has
     illegally retained and said slave shall be adjudged to the purchased without any additional.

                                                Article 44
    Slaves fourteen (14) years old, and from this age up to sixty (60), who are settled on lands and
plantations, and are at present working on them,shall not be liable to seizure for debt,except for what
 may be due out ofthe purchase money agreed to be paid for them unless said grounds or plantations
 should be distressed, and seized and judicial sale of a real estate, without including the slaves ofthe
               aforesaid age who are part ofsaid estate, shall be deemed null and void.

Article 45,46,47,48, and 49 are relative to certain formalities to be observed in judicial proceedings
                                                Article 50
  Masters, when twenty-five(25) years old; shall have the power to manumit their slaves, either by
testamentary dispositions, or by acts inter vivace, but as there may be mercenary masters disposed to
  set a price on the liberation oftheir slaves; and thereas slaves with a view to acquire the necessary
means to purchase their freedom, may be tempted to commit theft or deeds of plunder, no mitter to set
free his slaves, without the obtaining from the Superior Council a decree of permission to that effect;
which permission shall be granted without costs when the motive for the setting free ofsaid slaves as
 specified in the petition of the master, shall, appear legitimate to the tribunal. All fiiture acts for the
emancipation ofthe slaves freed shall not be entitled to their freedom;they shall be taken away from
             their former masters, and confiscated for the benefit of the India Company.

                                                Article 51
However,should slaves be appointed by their masters tutors to their children, said slaves shall be held
                       and regarded as being set free to all intent and purposes.

                                                Article 52
   We declare that the acts for the enfranchisement ofslaves, passed according to the forms above
 described, shall be equivalent to an act of naturalization, when said slaves arc not bom in our colony
  of Louisiana, and they shall enjoy all the rights and privileges inherent to our subjects bom in our
   kingdoms,or any land or colony under our dominion. We declare, however, that all manumitted
    slaves, and all free-bom Negroes are incapable of receiving donations, either by testamentary
 dispositions or by acts inter vivos from the "Whites". Said donations shall be null and void, and the
            objects ofsaid donations shall be applied to the benefits ofthe nearest hosptal.
                                                Article 53
 We commend all manumitted slaves to show the profoundest respect to their former masters,to their
  widows and children, and any injury or insult offered by said manumitted slaves to their formar
 masters, their widows or children, shall be punished with more severity than if it had been offered to
any other person. We,however declared them exempt from the discharge of all duties or sevices, and
from payment ofall taxes or fees, or any thing else in relation to their persons, or to their personal or
                    real estate, either during the life or after the death of said slave.
 Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 28 of 86 PageID# 483




                                              Article 54
 We grant manumitted slaves the same rights, privileges, and immunities which are enjoyed by free
bom persons. It is our pleasure that their merit in having acquired their freedom,shall produce in their
  favor not only with regards to their persons, but also to their property, the same effects which our
         other subjects derive from the happy circumstances oftheir having been bom free.

                                       In the name ofthe King

                            Fazende, Brusle, Perry Bienville, De la Graise

                                             March, 1724
                                    Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 29 of 86 PageID# 484




                                                                     p^: ,




                                                                                                                                                                                                    >"■ -■• ■■■ ■      ■/v^"             ■ ;"■"" ■




                                                                                                                                                                                      , I-   • ,•




                                                                                                                                                                                     v-'^jpPv; -/. P-P                "                  .- p". ' P-'/ , ^'''P ~                                         ^P' ■ • ?'Pp PpP' :

                            W-'^^W0i¥'-W-' M' :
sv;-'" .          ' vV.ri&'r!'-::'                                                                                                                                                                                                                                                                                                   >' I
:;vr'' ■ ;\lj:-''- , .'■ - ' V;?r-'''-V;^:- -";' . ; ■ . -'^V. ■\"                                                                                                                                                                                                                               :PP:::vP®Pp«P
                                                                                                                                                                                                        ..           , .... .. .                                                   ...      .                                     PvPp
                                                                                                                                                                                                    .'•'iVp'v. p, ' '--^'i.-y - ■'-' '      P.: , ",   -.""'P-",' ■' "    "- ■ • . . •:-"   •-                                    '•■P^-P'iV-•";

                                                                                                                                                                                              xmoem-

                                                                                                                                                                                               ■ ■ :-p«P:PPf::
                                                      ;v;"v-:--_                                            V




                                          "'•■       "" " ^
                                                                       ■-;p-/ ■                     V '?■
                                                                                                                                                                                                                                                                          •PPP.

                                                                                                                                                                       ,     ♦•         Ippp''ppppv:                                                                     PPPP--P'P-;:%:^p'^pPv
;e '■■ '&' ■ ■■M}:''- ': '^                                                           :y' .' i'V                     '"S' - '- M' r
                                                                                                                                                                                      P|ppPP':P'':PP: '"- ■ ■■ P'
                                                                                                                     PjP' - '
                                                                                      ll.. ' ■i; ■
                                                                                                                                                                                                                                                                           ... . ,                        . -PPpP^ ^P-ePe
                                                                                                                                                                                        ipv-;,; '-P'PP^'e             ■ ■"-p' , -P:                     ppp'" ■ ^iiV--Pl:pp"PPp;-p^ ^
                                                                                                                     P;P "                                                                                                                                                                        •"•p     . • ■ ■ -. •:p.- -'

                                                                                  PP,P . :                                                                                                                                                                                                       P''P^ -:-PP:: -Pp
                                                                                                                                                                                                                                                       -PP
                                                                                      ■ P "■ '         .'        '
                                                                                                                     "ii-
                                                                                                                       V"- -    ■


                        ;ee"                            .::;e                         ■;p'-    "
                                                                                                    ■ -'/pp.:        ..■'p/p.       pp,P r, ' ■ppp<'Pp.P?;v:;E'P;;Ppp'' ' -.j-Pe                                                                       - ..v;"- ■._




            Eipp^ -ppp                                                            ■"■ -""ip' - .     p:,p-^ ■'p- -' " ' ■'                                                  .;yfP;P:

                                                                                  ,     ■- . ■; ■
                                                                                                        :- , P       pp
             >v: . ■ ' ■


                                                                                                                                                           ■ -■■ ■;        P' ■
                                                                                                                                                          "". ' ';/   • PP '-p'' .




                                                                                                     -p-                                     -:--P'       ■P:P                                                                                                                                                    ". "P' - ' -V




                                                                                                                                    P/'"     PP-'P'.' ''-''' ■ e'ee^.'P - ^.P/P
                                                                                                                                     P-    ^ -'■P:^Pp-vprP-, ;P- -p
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 30 of 86 PageID# 485

                                                  A communication from
                                                                                                                    v<. vt -
                                      The Chair of Saint Peter
                                     Keeper of the Extraordinarv Seal of Saint Peter




                                  Letters Patent ex cathedra
                                                    * EiyiRRGENCE *



 By the Grace ofihc One Divine Spirit, lo all lo whom these Presents shall come. Greeting:

 With the cooperative assistance of the Vatican and the Chair of Saint Peter rehabilitation of the paupers has taken a
 giant step forward setting the world on a bold new course. The entire world has been granted absolution and released
 from Bankruptcy, the Divine Spirit incarnate returned to solvency!

 On July 1,2013, as the Divine Spirit is awakening from the illusion of want and lack to realize a world of abundance
 and prosperity for the co-creation of heaven on earth for all living beings the global absolution and remission of sins
 gave rise to global debt forgiveness, settlement of all claims and accounts for the emergence from bankruptcy
 returning the Divine Estate to value and substance.

 All liens, claims and attachments on the 'pledged' property of the Divine Estate by the legal fiction creations of the
 world of commerce have been satisfied and released to facilitate the return of the Divine Estate to original
jurisdiction for the best and highest ofthe All.

 Now is the time to forge forward with the habililation of the people to facilitate the realization of their divineness
 and the return of the property for their divine right of use as we assist them in Be-coming good stewards while
 creating a world free from homelessness. Education of the people and the legal fiction corporations/governments is
 the answer to a smooth,timely and efficient transition.

 All Deeds, Titles and/or Certificates issued against the property of the divine estate and held by the legal fiction
 entities to secure their lien right have been released and shall be immediately surrendered upon tender ofa claim as
 it has been determined that alien ownership and control of the property is adversely affecting the divine estate and
 the living beneficiaries thereof.

Claims on the property shall be issued and recorded by the Chair of Saint Peter as a "Notice of Escheat" charging
the release and return of the property to the Chair of Saint Peter for immediate possession for use by the living
 beneficiary by special grant. Upon "Notice of Escheat" and return of the 'Certificate/Deed/Title the church, unde'
pains of excommunication, shall Immediately surrender the property, and any/all control over said property, and
adjust their records to reflect the seizure and return ofthe property to the possession and control ofthe Chair of Saint
Peter.

The Office of the Chair of Saint Peter shall provide appropriate documentation and clearly mark property as under
the jurisdiction ofthe 'Chair ofSaint Peter' and NOT under the jurisdiction ofthe world ofcommerce.
The church, under pains of excommunication, shall take a spirited roll in the education of the people and the legal
fiction entities of the world of commerce. The church shall work to ensure the freedom from the unlawful
restrictions on the liberties ofthe Divine Spirit incarnate, freedom from the fraudulent prosecution ofclaims already
settled and facilitate the continued habilitation ofthe people to a state ofgrace, abundance and prosperity.
Being the perfectly imperfect Beings that we are a typo has escaped our detection and now must be set right.
"Letters Patent Restoration of Peace" should read .... New technology "shall be used for the benerment of the whole
and shall NOT be employed for military purposes."

In witness whereof We have caused these Our Letters to be made Patent, and for tlie greater testimony and validity
thereof. We have caused Our Great Seal of Peter to be affixed to these presents, which We have signed with Our
Royal Hand.

Given the 18"'day ofJuly in the Yey ofO




                                                      -A




              From the Chair of Saint Peter via the Office of the Keeper of the Extraordinary Seal of Saint Peter
                   1300 Pennsylvania Avenue NW,Suite 190-715, Washington, District of Columbia 20004
    Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 31 of 86 PageID# 486




                                                 APOSTOLIC LETTER
                                                ISSUED MOTU PROPRIO
                                               OF THE SUPREME PONTIFF
                                                      FRANCIS
                     ON THE JURISDICTION OF JUDICIAL AUTHORITIES OF VATICAN CITY STATE
                                                IN CRIMINAL MATTERS


        In our times, the common good is Increasingly threatened by transnational organized crime,
       the Improper use of the markets and of the economy, as well as by terrorism.
        It is therefore necessary for the international community to adopt adequate legal instruments
       to prevent and counter criminal activities, by promoting International judicial cooperation on
       criminal matters.
       In ratifying numerous international conventions in these areas, and acting also on behalf of
       Vatican City State, the Holy See has constantly maintained that such agreements are
       effective means to prevent criminal activities that threaten human dignity, the common good
       and peace.
       With a view to renewing the Apostolic See's commitment to cooperate to these ends, by
       means of this Apostolic Letter issued Motu Proprio, I establish that:
       1. The competent Judicial Authorities of Vatican City State shall also exercise penal
       jurisdiction over:
/      a) crimes committed against the security, the fundamental interests or the patrimony of the
^      Holy See;
       b) crimes referred to:
       - in Vatican City State Law No. VIII, of 11 July 2013, containing Supplementary Norms on
       Criminal Law Matters;
       - in Vatican City State Law No. IX, of 11 July 2013, containing Amendments to the Criminal
       Code and the Criminal Procedure Code;
       when such crimes are committed by the persons referred to in paragraph 3 below in the
       exercise of their functions;
       c) any other crime whose prosecution is required by an international agreement ratified by
       the Holy See, If the perpetrator is physically present in the territory of Vatican City State and
       has not been extraditdd.
       2. The crimes referred to in paragraph 1 are.to be judged pursuant to the criminal law in
      force in Vatican City State at the time of their commission, without prejudice to the general
       principles of the legal system on the temporal application of criminal laws.
       3. For the purposes of Vatican criminal law, the following persons are deemed "public
       officials":
      a) members, officials and personnel of the various organs of the Roman Curia and of the
       Institutions connected to it.
       b) papal legates and diplomatic personnel of the Holy See.
      c) those persons who serve as representatives, managers or directors, as well as persons
      who even de facto manage or exercise control over the entities directly dependent on the
      Holy See and listed in the registry of canonical juridical persons kept by the Governorate of
      Vatican City State;
      d) any other person holding an administrative or judicial mandate In the Holy See
      permanent or temporary, paid or unpaid, irrespective of that person's seniority.
      4. The jurisdiction referred to in paragraph 1 comprises also the administrative liability of
      juridical persons arising from crimes, as regulated by Vatican City State laws.
      5. When the same matters are prosecuted in other States, the provisions in force in Vatican
      City State on concurrent jurisdiction shall apply.
      6. The content of article 23 of Law No, CXIX of 21 November 1987. which approves
      the Judicial Order of Vatican City State remains in force.
      This I decide and establish, anything to the contrary notwithstanding.
      I establish that this Apostolic Letter Issued Motu Proprio will be promulgated by Its
      publication in L'Osservatore Romano, entering Into force on 1 September 2013
      Given in Rome, at the Apostolic Palace, on 11 July 2013, the first of my Pontificate.
      FRANCISCUS



    © Copyright - Libreria Editrice Vaticana
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 32 of 86 PageID# 487



  vi^"
                                              A communication from

                                  The Chair of Saint Peter
                                Keeper of the Extraordinary Seal of Saint Peter




           [t incarnate Jorge mario as the living man
              |ergoglio
                 >pe Francis
Bf
Ape
Via                   CItta del Vaticano
Vaticai               120



Divine Spirit                  ibeth alexandra as the living woman
Elizabeth AleJ                  :the House Windsor
Her Majesty Ox                    II
Defender oip the                       ime Governor of the Church of England
Head of the Comrril                     )omlnions, Realms and as Queen Regnant
Buckingham Palace
London SwlA lAA Uni



Divine Spirit incarnate Justt                   living man
Justin of the House Welby
Most Reverend Justin Weibi
Lambeth Palace
London
SEl 7JU




                                  Letters Patent                     ledra
                                         Restoration


Peter The Divine,servant of the servants of6o(0                              irpetuai remembrance
    Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 33 of 86 PageID# 488




         ■*                                   A communication from                                              ~


^   " ~*
                                            Chair of Saint Peter
                                  Keeper of the Extraordinary Seal of Saint Peter



                                         Letters Patent ex cathedra
                                             Restoration of Peace



     Peter The Divine, servant of the servants of God. For a perpetual remembrance

     I, Peter the Divine, servant of the servants of God, Keeper of the extraordinary Seal of Saint Peter, Key
     bearer to the Heavenly Kingdom, registered owner and title holder via THE HOLY ALLIANCE TREATY
     1213, Papal Bull Unam Sanctam, Romanus Pontlfex, Aeteri Regis and Convocation, contemplating with a
     father's mind, recognizing at the very beginning of our pontificate, which the divine providence of
     Almighty Creator, not for any merit of our own, but by reason of its own great goodness, has committed
     to us, to what troubled times and to how many distresses in almost all affairs our spiritual solicitude and
     vigilance were called, we desire indeed to bring light unto the darkness that has long afflicted and well-
     night overwhelmed the Divine Estate. For while we realize that love, compassion and peace are
     necessary to free and preserve the Divine Estate from the many dangers that threaten it, we found all
     filled with hatreds and dissensions, and particularly those princes, to whom God has entrusted almost
     the entire direction of affairs, at enmity one with another, the whole operating in violation of the
     Universal Divine Law adversely affecting the One.

     Whilst we desired the Divine Estate to be safe and protected against the arms and insidious designs of
     the princes of darkness, because of our transgressions; our guilt, greed and lust for power and control
     over our fellow man; our willingness to use the ways of darkness to our end; we have become that
     which we sought to overcome.
              •


     Christ committed ail His sheep to the care of Peter aiid his successors, commanding "Feed my sheep." In
     our zealous efforts to end the separation and return the Divine Estates to Oneness with the Light, the
     shepherd has become the wolffeasting upon the sheep to satisfy the lust of the mind, the lust of ego.

     We wage war against His sheep in violation of Divine Law bound by secret Treaties, compacts and Oaths.
     We have compelled His sheep, through trickery and deceit, to "Pledge" their Divine Inheritance for our
     benefit then label His sheep as paupers; their "labor and trade" as "commerce and usury", converting
     their status as Living Beneficiaries to that of paupers and things, enemies of the (E)State.

     We have created a device, the legal fiction corporations, elevating them to the status of "Persons"
     gaining power and control as guardians over the insolvent paupers under an error of assumptions and
     assumed consent. We have programmed the people to believe they have no free will or choice; that
     consent is gained at the point of the sword; That pain and suffering, scarcity and want are Creator's
     requirement to growth here on earth.

     We have suppressed the people and the knowledge of their dlvlne-ness. We have poisoned their food,
     water and air to suppress their divine vision; suppressing their access to the infinite knowledge dumbing
     them down for better control. We have hijacked their creator ability of manifestation bombarding them
     with doubt and fear tricking them Into creating a dark and negative reality for themselves where the
     creator sees the creation as His superior to the detriment of the Divine Estate and the Living
     Beneficiaries thereof.

     Under Pope Pius X we established a spiritual court, perpetually in open session, the twelve (12) Guilds
     sitting in jury as the twelve (12) Apostles as the "twelve prothonotaries" of the Sacred Rota - as the
     highest Supreme Court on the planet. Roman Canon Law establishes all courts as oratories, with judges
     holding ecclesiastical powers as "ordinaries," their chambers as "chapels" to suppress the Living
     Beneficiaries labeled "paupers" and "things" to facilitate the pillage and plunder of their Divine Estate(s).

     Today,the Church Is In chaos.
    Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 34 of 86 PageID# 489



                                                          . . .                                               ^*3?
                                               A communication from                                       -

                                     The Chair of Saint Peter
                                   Keeper of the Extraordinary Seal of Saint Peter



               Today we see the prophesies of St. Maiachy coming to pass " a schism will be
               produced In the bosom of the Church on the occasion of the election of the Pope...
               there is one who will be called the true Pope, but he will not be truly so."

     "Of the one and only 'Church' there Is one body and one head, not two heads like a monster; that is,
     Christ and the Vicar of Christ, Peter and the successor of Peter, since the Lord speaking to Peter Himself
     said:'Feed my sheep'(Jn 21:17], whence we understand that He entrusted all to Peter." Unam Sanctum

     The return of Peter was prophesied by Yves Oupont and holds great promise for the Divine Spirit
     incarnate:


^            "But God will raise a holy Pope (P§ter the Roman), and the Angels will rejoice.
               Enlightened by God, this man will rebuild almost the whole world through his holiness.
               He will lead everyone to the true Faith."(Yves Dupont, Catholic Prophecy,1973)



     "Thus Is accomplished the prophecy of Jeremias concerning the Church and the ecclesiastical power:
     'Behold to-day I have placed you over nations, and over kingdoms' and the rest. Therefore, if the
     terrestrial power err. It will be judged by the spiritual power; but if a minor spiritual power err, it will be
     judged by a superior spiritual power; but if the highest power of all err, it can be judged only by God,
     and not by man, according to the testimony of the Apostle: Hie spiritual man judgeth of all things and
     he himself Is judged by no man*(1 Cor 2:15]. This authority, however,(though It has been given to man
     and Is exercised by man), Is not human but rather divine, granted to Peter by a divine word and
     reaffirmed to him (Peter)and his successors by the One Whom Peter confessed,the Lord saying to Peter
     himself,'Whatsoever you shall bind on earth, shall be bound also in Heaven' etc.,(Mt 16:19]. Therefore
     whoever resists tbis power thus ordained by God, resists the ordinance of God [Rom 13:2]." Unam
     Sanctum


     "Therefore let no one Infringe or with rash boldness contravene this our declaration, constitution, gift,
     grant, appropriation, decree,supplication, exhortation. Injunction, inhibition, mandate,and will. But if
     anyone should presume to do so, be It known to him that he will incur the wrath of Almighty God and of
     the blessed apostles Peter and Paul." Romanus Pontlfex

                                                     Office Found

     The Keeper of the extraordinary Seal of Saint Peter has been established as a matter of fact. No doubt or
     controversy remains. The results have been published and remain un-traversed. Neither denial nor
     obstinate disobedience change the facts nor is denial a waiver of responsibility or valid defense.

                                      Resurrection of Universal Divine Lav/

      Now is the time for peace. Now Is the time to bring an end to the war and conflict; To bring an end to
     the lack and wanting; To bring an end to the pain and suffering. Now is the time for the resurrection of
     Universal Divine Law.

     We have been operating In violation of Universal Divine Law. Free will, choice and consent Is an inviolate
     universal Divine Law. Government gains Jurisdiction over the governed, by consent. Consent must be by
     a free will act and deed made with full disclosure of the facts, terms and conditions as well as the
     consequences of One's choice. For decades we have used extreme programming and deceit supported
     and enforced by our standing armies Including local and federal taw enforcement personnel, agents and
     agencies employing the use of threats, coercion and violence to gain the assumed consent of the people
     effectively removing free will and choice In violation of Universal Divine Law.

O   Through our own actions we have compelled the freeholders to "Pledge" their Estate only for us to then
    Identify the freeholders as insolvent, labeled them paupers and then waged war against the freeholders
     Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 35 of 86 PageID# 490




                                               A communication from


^              *
                                     The Chair of Saint Peter
                                   Keeper of the Extraordinary Seal of Saint Peter


     in an effort to suppress them to facilitate the pillage and plunder of their Divine Estates for our own
     profit and gain In violation of Universal Divine Law.

     Today Is a brand new day.Today we resurrect and shall serve the Universal Divine Law in the completion
     of our mission and duties as Trustees of the Divine Estate. The habllltatlon of the "poor", the
     "Insolvent", the "paupers" under our care shall be our focus.

     Today we shall bring an end to the perpetual wars against the Divine Spirit Incarnate, the Living
     Beneficiaries of the Divine Estate by our legal fiction creations.

     It is hereby Decreed and Ordered that all Oaths, Treaties, compacts, codes and statutes which facilitate
     and encourage war against the Divine or which conceal truth or limit and/or Inhibit the growth and
     expansion of the Divine Spirit Incarnate, is deemed in violation of Universal Divine Law and Is hereby
     void, ab inltlo.

     The Secret Treaty of Verona Is hereby Decreed to be in violation of Universal Divine Law and Is
     therefore void, ab Inltlo.

     The 1936 Amendment to the U.S. Trading With The Enemy Act which made the Divine Spirit Incarnate
     enemies of the state Is Decreed to be In violation of the Universal Divine Law and Is therefore void, ab
     Inltlo.


     We have through the Federal Reserve Banking System waged economic war against the Living
    Beneficiaries to suppress the Divine to facilitate the pillage and plunder of the credit of the Divine and Is
    deemed in violation of Universal Divine Law. Therefore, It Is hereby decreed that the Federal Reserve
     Act Is In violation of Universal Divine Law and therefore, void ab Inltlo.

     It has been the Illusion of Insolvency of the Living Beneficiaries of the Divine Estate created under our
    administration which has given rise to the label of"pauper" and the Issue of "pauper's Certificates" for
    every Living Beneficiary used to suppress the Living Beneficiaries for our own profit and gain.
               "Furthermore, we declare, we proclaim, we define that It Is absolutely necessary
                   for salvation that every human creature be subject to the Roman Pontiff."
    All "pauper's Certificates" are the property of the Chair of Saint Peter and can only be redeemed
    through the Chair of Saint Peter.

    It is hereby Decreed and Ordered that the Vatican Bank and BIS shall be brought under the control of a
    non-eccleslastlcal approved by and operating under the Chair of Saint Peter, shall absorb the federal
    reserve banking system and Immediately salvage and redeem the Paupers Certificates (aka Birth
    Certificates} via set off to zero all debt for the absolution of sin and return the Divine Estate and the
    Living Beneficiaries thereof to solvency and balance and a state of grace.
    The Chair of Saint Peter shall accept for Immediate Redemption 144,000"Pauper's Certificates," more or
    less, whose accounts shall be immediately settled and closed returning the Living Beneficiaries thereof
    to a state of grace. The Chair of Saint Peter shall Issue and publish a "Certificate of Redemption and
    Solvency" for each of the 144,000. Said Living Beneficiaries shall serve as auditors, clerks and/or
    prothonotarles to monitor and facilitate the transition and to oversee the re-habllltation of the Divine
    Estates to ensure the return of the Living Beneficiaries to a state of grace.

    The Vatican Bank and the BIS shall Immediately fund the Universal Postal Union's POST^NET banking
    system to ensure the satisfaction of all of the survival needs of the Divine Spirit Incarnate and shall
    Immediately set free the prosperity funds for funding of new technology hidden from the people.
    All Patents which have been burled and/or otherwise withheld from the people shall be the property of
    the Living Beneficiaries as a whole and shall be used for the betterment of the whole and shall be
    employed for military purposes.
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 36 of 86 PageID# 491




                                           A communication from                                   •«<

                                The Chair of Saint Peter
                              Keeper of the Extraordinary Seal of Saint Peter



We have waged an lliuslonary "War Against Drugs" to suppress and dumb down the Living Beneficiaries
while controlling 85% of the production, processing and iliicit distribution of both illicit and
pharmaceutical drugs.

The legal fiction Agencies as well as all agents, employees and/or contractors thereof shall immediately
cease and desist all production and trafficking In drugs.

We have waged an illusionary War Against Crime, Wars Against Guns and violence. Wars against
Terrorism while controlling 85% of ali gun running and sanction and fund all wars and acts of terrorism
to facilitate the control of the Living Beneficiaries.
                                                 •


The legal fiction Agencies as well as all agents,employees and/or contractors thereof shall Immediately
cease and desist all production and trafficking in guns and terrorism and shall immediately assist in
restoring peace, unity, love and compassion to the Divine Estate.

Any/all Agencies and/or other legal fiction creations which fall and/or refuse to be an active participant
In the restoration of peace throughout the world in accordance and cooperation with the Chair of Saint
Peter shall be immediately dissolved and disbanded.

We have martlaled mighty armies to wage war on the people of the world. All wars shall cease. All
armies of the world shall Be Peace Restoration Forces charged with assisting In the restoration of peace
and unity throughout the Kingdom.

The spiritual court established under Pope Plus X, the twelve (12)Guilds sitting In jury as the twelve (12)
Apostles as the "twelve prothonotaries" of the Sacred Rota - as the highest Supreme Court,on the
planet, under whose jurisdiction ail civil courts operate,shall end the War against the people. All Letters
of Marque and Reprisal, aka BAR Association membership cards, are deemed in violation of the
Universal Divine Laws and are hereby Decreed and Ordered null and void. Anyone operating who shall
continue to operate under the Laws of War and Conquest shall be deemed In violation of the Universal
Divine Law and subject to ex-communication and prosecution for War Crimes and Crimes Against
humanity.

All courts and/or administrative agencies who gain their authority under the Roman Curia and/or Sacred
Rota are hereby charged with assisting the re-habllitation of the Divine Estates and the Living
Beneficiaries thereof, returning same to a state of grace. Said courts and/or agencies shall immediate
Institute programs for the widespread rehabilitation of the Divine Estate and the Living Beneficiaries
thereof.


And We do hereby reserve to Ourselves, Our heirs and successors,full power and authority from time to
time to revoke, alter, or amend these Our Letters Patent as to Us or them shall see fit.

In witness whereof We have caused these Our Letters to be made Patent, and for the greater testimony
and validity thereof. We have caused Our Great Seal of Peter to be affixed to these presents, which We
have signed with Our Royal Hand.

Given the 14"* day of June in the Year of Our Lord Two Thousand Thirteen.

BY HIS COMMAND,
 Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 37 of 86 PageID# 492



    TWBT"
                                                A communication from                                            • •. »'•.:.;.-.
                                    The Chair of Saint Peter                                                  ' :•
           ^                      Keeper of the Extraordinary Seal of Saint Peter                               */


                                Letters Patent ex cathedra
                                 '> REHABILITATION OF THE "PAUPERS"



 By the Grace of the One Divine Spirit, to ail to whom these i'resents shall come, Greeting:

 Change is upon us and we have a choice. We can either be swept away lloimdering in the change or we can get in
 the natural flow of energy and guide the change ensuring the timely, organized and non-chaotic rehabilitation of the
 "paupers," returning the living bcncllciarics to a state ofgrace and abuitdancc.

 Today, there is confusion and chaos in the Church us we see the pupal prophecies ofold ninnHesting in the world, lu
 wit:
            "There shall be an un-canomcaUy electedpope who will cause a greatschism

 "Which ofthe other papal prophecies are manifesting in our world today?"

        "Rome will lose thefaith and will become the Antichrist,"(1846)
        A ml/or
        "Towards the end     the Antichrist will overthrow the pope and usurp HisSee."

 There is a great deal of evidence in the world today to support the belief that the Holy See is the Antichrist     the
 antithesis of love, compassion and unity. The Church, its leadership InfUtmied, has strayed far Iron) the true Christ.
The Church has withheld the tmc knowledge from the people and labeled the Living Beneficiaries as "Paupers" lo
scpnmic and control them as property and slaves lo be used and abused for ritual or pleasure. Where is the Christ in
 the Church today?

      "But God will raise a holy pope(Peter        and the Angels will rejoice. Enlightened by God,this man will
     rebuild almost the whole world through his holiness. He willlead everyone to the truefaith."
As Peter the Divine I am the antithesis of the Vatican and have long lived by Divine Coveimni:

As enlightened Beings we understand that fear, greed and the desire for power arc the psychological moilvating
forces behind warfare and violence between nations,.tribes, religions and ideologies that have resulted in the death
of over 100 million people in the past century at the hands of their fellow man.

The world has been at war for eons, waging war against crime; against drugs; against terrorism; and against the
Indigenous people of the World. The end iiesuli of these wars against the people has been a dnimatic inci ea.se in
crime, in the use of illicit drugs, in tcrrori.sm around the world and has bred a world populnlion consumed with tlis-
easc, living In a constant state of fear and violence.

We understand that we are what we are today as a direct result of our choices yesterday. As we look around us we
recognize that the problems created as we live and itiiemct within the current global personality ethics are deep
fundamcninl problems that cuniiot be solved on the superficial level on which they were created.

Wc understand that we must begin an "inside out" approach to the solution. We uiKicr.stnnd that it is the way in
which we look at the problem that is the problem. We understand that we must examine and improve "self" (list, re
developing our own principles of character such as honor, integrity, courage, compassion and justice, following the
laws of nature. Our Creator and the Golden Rule. We understand that these principles of character arc deep,
fundumentnl tniths; classic truths; generic common denominators that are tightly woven threads running with
exactness, consistency, beauty and strength through the fabric oflife.

In the past we constantly focused on and pointed out the sins of others while refusing to look at the paradigm of ihc
creator of the problems; We the People. We have acted upon the perception that the problem was "out tlicrc" and if
"they" would "shape up" the problem would be solved. We have been afraid to look deeper at the problem; the
change paradigm is "outside in". What's out there must change before wc can change.

Wc undcnstand that what is "out there" is but a rcfleclion of what is within. Wc recognize thnt the proactive
approach is to change from within; from the "inside out", to dare to be dilVerem and by being different to effect
positive change in what is"out there."

Wc understand that the world is not lo be "put in order." The world is order Incarnate. It l.s for us to put ourselves in
iini.son with this order.[Henry Millcrl
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 38 of 86 PageID# 493




                                              A communication irom                                               t\v:      //


                                  The Chair of Saint Peter
                                 Keeper of the Extraordinary Seal of Saint Peter



We recognize thnt il is impossible to break the laws of Creator. We can only break ourselves against (hat law. The
root of the problem remains within.

Wc recognize that successful people are those pro-active people who arc (he solution, not the problem, who .seize (he
initiative to do whatever is necessary, consistent with correct principles, to get the job done.

The spiritual Being knows thnt everything that he hates and fights weakens and controls him. We recognize (hat
when we light evil by employing the methods of violence and hatred, we become that which we are lighting.

Wc arc not against war, but for pence. Not against hunger and scarcity, but for prosperity an<l abundance: not tigainsi
tyranny and injustice but forjustice and respect fornll of mankind.

We have created noisy, dirty crowded places to live and gather in. We have been in a perpeiunl state of fcur,
violence and war and in the process we hove retarded our spirituality. Once wc, as individuals and a luuion, sti'ip
away the sclf-crented illusion.s of who wc believe we are: when we strip away the Illusions that disguise the Divine
Spirit within each of us, wc expose that we arc all One with the Universe; One with Source; One with God.

                                             DISPAUPERMENT

"That there is only One, Holy, Catholic and Apostolic Church ..... outside of whom there is neither
salvation nor remission of siiis.....Furthermore we declare, state and define that it is absolutely
necessary for the salvation of all human beings fiiat they submit to the Roman Pontiff." UNAM
SANCTTAM


The Onicc of the Chair of Saint Peter has c.stablished a ''Pope's Inquisition" to investigate and llnd, in the nature of
OrTicc Pound, that One is competent and capable of providing for Oneself; Thnt One is solvent and rents n dwelling
for moa'than $3000 per year and that One has the love and support of family and friend.s in the event ofemergency
and shall not become a burden on the Church; Thnt One provides for himKcUThrough the honunible e.xpansion of his
own life energy in the form of trade iind labor, has the love and support of family and friends in the event of dusnsier
or emergency and shall not be n burden on the Church and thnt One. by his own Irce will act and deed, waives all
benellts derived under the "Pauper's Ccrtincnte'* choosing IOO%nccouiitnbilily. forever (brsnking limited liability.

Upon such llndings the Onice of the Chair of Sniiu Peter shall issue the Ccrtitlcute of Dispniipermeiit. Ccrtincnte
of Solvency and issue a Registered Silver Bond to indemnify the Church and the world of commerce against loss,
dtimnge and/or injuiy. Copies of said cerlillcates shall be tendered to (he appropriate Dcpnitment of hicnilh. Vital
Statistics and the local commissioners/guardians to ensure removal Irom the Paupers Rolls. The commissioners shall
immediately settle the nccoiint and provide (he mesne fiinds as compensation for(he use of One's credit.

Said Dispttupercd Beings shall serve through the Office of the Chair of Saint Peter as educators, clerks, jurors,
auditors, monitoi-s and/or compliance Onicers to guide the rehabilitation of the "Paupers" and to ensure compliance
throughout the transition.

                             ESCHEAT OF THE ABANDONED PROPERTY

In order to crcnie a world free from homelessne.ss the OITlce of the Choir of Saint Peter shall c.schcnt the abandoned
property to be granted to the Living Beneficiaries. The OITice of the Chair of Saint Peter sinill develop guidelines
and cducutionul programs to facilitate the rehabilitation of the "paupers," restoring the Divine Right of Use of the
property and return the living Beneficiaries to a state ofgrace.

Given the 24«'» day ofJune in the Year of Our Lord IVo Thousand Thirteen.

BY HIS COMMAND,

                             /
                                       /     i                     ^
     Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 39 of 86 PageID# 494



                                                     A communication from
                                        The Chair of Saint Peter
O'                                    Keeper of the Extraordinary Seal of Saint Peter


     To:
     The Most Revered Archbishops and Bishops
     The Secretaries of State of the 50 states



     By the Grace ofthe One Divine Spirit,to all to whom these Presents shall come.Greeting:
                                                    Choice and Consent

     The creation can never attain a status equal to or greater than its creator                             without consent.

     Through the years corporations have risen to a level equal to or greater than their creators contrary to
     universal and/or natural law. In fact since the late iSoo's, the U.S. Supreme Court, aided by the
     complacency of the people, has helped corporations usurp all manner of"Bill of Rights" protections that
     were '"ttfally              only for living, breathing humans,such as free speech and equal protection which
     has resulted in perpetual war against the people.
     Today,the people understand that it has been complacency,the assumed consent ofthe people, which has
     allowed the corporations to rise to the status ofa living being,equal to or greater than its creator.
     The people are waking to the fact that consent is a choice. Consent is not gained by force nor trickery but
      must be given by a free will act and deed upon full disclosure. The Living Beneficiaries are choosing to
      withdraw and deny consent to being subservient to their creations and the oppression that has brought
      The people now understand that corporations have such powers, and ONLY those powers, as the act
      creating them confers; and are confined to the exercise of those expressly granted, and such incidental
      powers as are necessaiy for the purpose of carrjnng into effect powers specifically conferred.
      The corporation has received vitality from the state; it continues during its existence to be the creature of
      the state; must live subservient to its laws, and has such powers and franchises as those laws have
      bestowed upon it, and none others. As the state'was not bound to create it in the first place, it is not bound
      to maintain it...if it violates the laws or public policy of the state, or misuses its franchises to oppress the
      people.

      Divine men and women come into this world with 'certain inherent and indefeasible rights. Business entities,
      legal fictions, existing not by natural birth but by operations of man's law cannot have been 'born
      equally free and independent,' because they were not bom at all. Indeed, it could not have been
      intended for them to be 'free and independent,' because, as the creations of the law, they are always
      subservient to it.

O'    Man allows for business entities to exist but is not required to establish them.In the absence of man's law,
      business entities are nothing. Once created, they become property of the men and women who own them,
      and, therefore, any rights that business entities may assert are not homogeneous with the rights of the
      divine man. Were they so,the chattel would become the co-equal to its owners,the servant on par with its
      masters, the agent the peer of its principals, and the legal fabrication superior to the law that created and
      sustains it.

      Your own courts admit that corporations are treated differently by federal and state constitutions, by
      tracing Pennsylvania's back to the original 1776 version:(parens added)

                        "Had the framers intended the protections of Article I, § I (the inherent
                       rights of mankind) to extend to bvsiness entities, they certainly could have
                        written, 'All persons are created equally free and independent 'They did
                        not. Indeed, it is federal Amendment )ClV's use of the word 'person' that
                        makes its protections applicable to business entities, because its drafters
                        were presumed to have known that 'person' is a legal term of art,
                        encompassing business entities under the common law.



                      From the Chair of Saint Peter via the Office of the Keeper of the Extraordinary Seal of Saint Peter
  Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 40 of 86 PageID# 495




  N-v/vB^V/'                                 A communication from                                      • •.,y.! r'-j
                                                                                                                       41-
                                    The Chair of Saint Peter                                             -        j,


                               Keeper of the Extraordinary Seal of Saint Peter                          VHi)




  It has been adjudged and established in fact that the 14^^ Amendment to the federal constitution
  was a self-serving codicil and a grievous breach of trust which created a corporate overlay operating on
  the assumption that the corporation is king,its creator the subject alien to the king.
  Today, the corporations use their corporate franchise to oppress the Divine Living Beneficiaiy; their
  actions adversely affecting the Divine Estate.
  The Bishops and Archbishops of the Vatican and the Roman Curia have a fiduciaiy duty to protect the
  Divine Spirit from the Princes of Commerce. The Secretary of State for each State wears two hats; One
  loyal to the organic constitution; the second loyal to the Breach of Trust        Amendment and the codes
  and statutes thereunder.

  The organic Secretary of State has an obligation to the Living Beneficiaiy, the Divine Spirit to ensure that
  all registered corporations operating within the State operate within their corporate charter and have a
  mandatory duty to immediately dissolve those who fail to do so and/or those who use their franchise to
  oppress the Divine Living Beneficiaiy.

                                           Restoring the Peace
 The Chair ofSaint Peter,as the primaiy trustee charged with lestoring the peace,shall assist the people to
 ^aust administotive remedy, document and publish the evidence of a corporation's operation outside
 fteir corporate charter and/or a corporation's unlawful use of their corporate franchise to oppress the
 DiWne Spint whereupon a complaint shall be issued.The charging sheet shall be tendered to thVBishops
 Archbishops and the Secretaries ofState in the appropriate region for immediate execution.
                                     offending corporation U one ofcorporate death.The state which created
 It, must destroy it. The life ofa corporation is, indeed,less than that ofthe humblest           The abstract
 fiction, anH
          and has been appropnately described as a figure ofintangible
                                                             speech. creation ofhuman thought,is itself a
                                       Compliance is Our Goal
 As the primary trustee charged with restoring the peace compliance is our goal.Therefore there shall ha
 granted a ten (to) day grace period to aUow the State to .impel performance
 haTras                                                                               handled'in the nature of
                                    ^             P'^P'®                fro" their long slumber and taking
                                       u                   Of control as it has become.The people are choosing



^ncbon.     Each one of us 1ms a fiduciary doty to faJlute that            auTto
bring the system into compliance. Each is bound to that fiduciary duty to the Divine.
                                                                                              pti„'c m
In witn^ whereof We have caused these Our Utters to be made Patent, and for the greater testimony
and validi^ the^f. We have caused Our Great Seal of Peter to be affixed to these presents which We
have signed with Our Royal Hand.                                                          presents, wnicn we
Given the S"day of May in the Year ofOur Lord Two Thousand Thirteen.
BY HIS COMMAND,
                                             -7
                                I          ''/     / i'
                                /     . fy ' !
      Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 41 of 86 PageID# 496



                                                 A commuiiicatibn from                                                 V^
                                    The Chair of Saint Peter
•            '                    Keeperof the Extraordinary Seal of Saint Peter


                                      Notice of Office Found
    On April 20, 2013 a juiy of Divine Spirits convened in Divine Council for the purpose of an
    Inquest of Office to review the records to determine the facts, thereby removing ambiguity and
    doubt[see attached]

    The Divine Council has made a return ofOffice Found establishing in fact that:
    James Thomas of the House McBride as the Divine Spirit incarnate, upon
    acceptance ofthejudgment,is officially and fully vested In the;
       • Office ofMan Beyond the Sea ofCommerce;
       • Office ofthe Postmaster General NA;
       • Chair ofSaint Peter as the Keeper ofthe Seal ofSaint Peter.

    James Thomas ofthe House McBride has officially acknowledged and accepted thejudgment for
    ratification of the OflScefs).




    The Vatican has administrated the affairs of the world from the Chair of Saint
     Peter under the rules of war and conquest. They identified the Living Beneficiaries of the
     Divine Estate as enemies, alien to the STATE while the STATE operates under the assumption
     that the legal fiction STATE is King,the Divine Spirit incarnate the alien.
     The Divine Spirit has returned; the successor to Peter has discharged his duties; the
     extraordinary Seal ofSaint Peter has reverted back to source,the Divine Spirit.

     The Seal of Saint Peter represents the King,the Grantor of the Divine Estate and is the Keys to
     the Treasury for the redemption of the Estate. It has been established in fact that all property is
     vested in and accrues to the King, upon Office Found, whether He who held immediately of the
     King;

        a) Dies without heirs;
         b) Is Attainted by treason;
        c) Be an alien;
         d) Be an idiot or nativltate.

     The Chair ofSaint Peter is the primary trustee ofthe Divine Estate, beyond the sea of commerce,
     with a fiduciary duty to protect and preserve the Divine Estate. The Chair of Saint Peter shall
     issue dispensations and/or license for things NOT contrary to the universal laws, but only to
     laws ofthe land and/or laws of man.

     The Vatican,including the Roman Curia,the Cardinals, Archbishops, Bishops and Jesuits have a
     fiduciary duty to the Creator to protect the Divine Spirit from the Princes of Commerce and shall
     abstain from such doctrines which are repugnant to the Divine Estate and the King's
     prerogative. Any action and/or inaction which undermines or limits the power, authority,
     purpose or intent of the Keeper of the Seal of Saint Peter shall constitute a grievous breach of
     fidudaiy duty owed to the Creator.


                 From the Chair of Saint Peter via the Office of the Keeper of the Extraordinary Seal of Saint Peter
                                  Jaemes McBride Keeper of the Extraordinary Seal of Saint Peter
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 42 of 86 PageID# 497




                The Chair ofSaint Peter                                                          -
             Keeper of the Extraordinary Seal of Saint Peter

                          The Divine Province
.of commerce there is but one country, without borders or sepaistion. which is
 uie Province." The Divine Province shall operate under the private country
 7999. The Divine Province shall issue Identification cardsfor all members upon
 ication #i, created in accordance with the regulations of the Universal Postal
 s the Divine Province member as a Divine Being, Living Beneficiaty ofthe Divine
;beyond the sea ofcommerce.

 issued to members *acts as'an International Driver permit and is issued for the
 d protection of the agents of commerce to assist in identifying the Living
 eneficiaries to ensure their unmolested divine right oftravel upon this earth.

               Ail properly is vested in the King

 ested in the King. No alien shall have the right to own the land except by grant of
 iclaimed and/or abandoned property reverts to the King, the original Grantor;
 oy escheat, the personal estate by forfeiture. The King shall receive all of the
 rom the time his title accrued. All Land Patents and/or Grants before Office


 dnce, private country code "DP/DVN/999." shall clearly identify all property
 rned to the King for administration under the Divine Province. All real property
 marked on all sides as being under the jurisdiction of the Divine Province. All
 identified as under the jurisdiction of the Divine Province. All rolling stock shall
 ith a 'tag/plate» front and back as being under the jurisdiction of the Divine

 vince may issue Land Grants establishing one's right of use of the property for
 r indeterminate period oftime on condition of good stewardship.
,vince shall maintain a publicly verifiable data base of all members who have
 e beyond the sea of commerce as well as all property under the jurisdiction and
 ofthe Divine Province.

              Corporations are Alien to the Divine
 are business entities-legal fictions, existing not by natural birth but by
 state statutes-Such business entities cannot have been'bom equally free and
 because they were not bom at all. As creations of the law. creations of man,
's subservient to them.

r business entities to exist but is not required to establish them.In the absence of
.•s law. business entities are nothing. Once created, they become property of the
.en who own them, and,therefore,the rights that business entities may assert are
 ■ous with the rights of living beings. Were they so, the chattel would become the
 s owners, the servant on par with its masters, the agent the peer of its principals,
 fabrication superior to the law that created and sustains it.
 ion receives its energy fixjm man; it continues during its existence to be the
             C-I... orxfar ula the Offlce of the Keeoer of the Extranrrflnarv   of 5-ipt dovp.
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 43 of 86 PageID# 498



                                         A cdHiMiinication from

                               The Chair of Saint Peter
                             Keeper of the Extraordinaiv Seal of Saint Peter



  those laws have bestowed upon ,t. and none other. As man was not bound to create it in the first
 owLhta.""'                                                                                          fr^-'-^hise to
 The creation may rise to a level equal to or greater than the creator ONLY by consent A
 ZnTr^-Tf
  Non-Consent shall constitute operation outside their corporate charter giving riseNotice
                                                                                       to theof
 mstant death ofthe corporation by dissolution.
 A^corporation's attempts to operate under an assumption ofconsent to contract once provided
 with documentary evidence rebutting the assumption shall constitute operation outside their
corporate charter giving rise to the instant death ofthe coiporation by dissolution.
A corporation's attempts to operate under the false assumptions that the Divine Spirit is
deceased or lost at sea in an attempt to drag the Divine into the sea ofcommerce once provided
with documentary evidence to the contrary shall constitute operation outside their corporate
charter giving rise to the instant death ofthe corporation by dissolution.
A corporation's attempts to operate against the Divine under the laws of war and conquest
under the false assumptions that the Divine Spirit is an enemy,enemy combatant or alien shall
constitute war crimes against a peaceful entity,ie Treason,and operation outside their corporate
charter giving rise to the instant death ofthe corporation by dissolution.
In the event that the Princes of Commerce shall restrict the liberties of or violate the private
rights of the 'Divine Spirit', members of the Divine Province, a complaint by original writ shall
be tendered to the Archbishops, Bishops and/or their authorized representatives for immediate
investigation to provide the remedy.

The complaint shall be investigated and upon good cause shown a second Bishop, or their
representative,shall issue the warrantsfor immediate execution to provide the remedy.

The Divine Province shall establish the protocols for a Divine Council, a jury, and regularly
convene said Divine Council as required for the purpose ofcarrying out an Inquest of Office and
charged with making the return of Office Found. The Divine Province shall maintain a pubiiciy
searchable 'Rolls Office Found' for the preservation and publication of the Inquests and
judgments.
.AM Peur.I AM
House McBride,the Dmne Spmt                                  ^ opg„the Treasury for the redemption of


In witness thereof We                                                                                to^
;^r:Xit'£SedwithOurRoyalHand.                                                                        ^
  by HIS COMMAND,                                                    \
                                J
                                                                                          «PJ»t of
                               .            I Office of the Keener of the F.tre«rH.ner«
                                       Ik *ho
  Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 44 of 86 PageID# 499




                                                                  trom                                           l>k vii.'i <•/

                                   The Chair of Saint Peter
                                 Keeper of the Extraordinary Seal of Saint Peter




                               Letters Patent ex cathedra
                               * THE HOLY ALLIANCE TREATY 1213 *




By the Grace of the One Divine Spirit, to all to whom these Presents shall come. Greeting:

On Mny 5, 20)0, upon iny return the Most Holy l^opc Benedict XVI surrendered to ine, Jnines Tlionms McBridc, the
Keys to the Kingdom; the extraordinary Seal of Saint Peter, tlie licys to the treasury for die redemption oC tlie
estates, the Seal of Peace, the Chnir of Saint Peter.

It has been established in fact by Office Fotiiid that I ant Peter the Divine, Kccj^er ofthc extraordinaiy Sen! of Saint
Peter, the Oillcial occupant ofihc Chnir of Saint Peter.

1, Peter the Divine, Keeper of the extniorclinary Seal of Saint Peter, hereby proclaim my right and
standing as:


Successor Party Principle to:




         * THE HOLY ALLIANCE TREATY 1213 *

TMIi HOLY ALLIANCE TREATY 1213 is a two party comract: A Treaty between Pope Innocent III and Kinu
John conveying all rights, titles, and interests in the Crown of England's lands. Including America, to the Pope and
His siicces.sor(s) and stands as lawfid title to the Kingdom.
The Kingdom includes Mother Earth and all that is in, on and above her. EXCIEPT the divine living
being.



                                   CERTIFICATE OF TITLE

The "1-01100? Patent ex cathedra * THE HOLY ALLIANCE TREATY 1213                  shall stand as the lawful CcrtlJlcnle
oi"fitlc and/or Deed and shall be priina facie evidence of ProofofOwnership oIThe Kingdom.


In witness whereof We have caused these Our Letters to be made Patent, and for the greater testimony and validity
thereof. We have caused Our Great Seal of Peter to be affixed to these presents, which We have signed with Our
Royal Hand.

Given the 6"' day ofJtinc in tlic Year of Our Lord Two Thousand Thirteen.
BY HIS COMMAND,


                                                                                 s

                                                 " r jU. L
     Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 45 of 86 PageID# 500




I
u
                         Divine Spirit Assembled in Divine Council
                                                    Office Found
                                                           For The

                                                    Office ofMan

    We the Undersigned, individually, the Divine Spirit having a human experience One with the Creator at peace with
    the universe: the One Supreme Court operating beyond the sea ofcommerce,beyond the illusions superior to all legal
    fiction creations of the mind. Collectively we are the 'jury* commissioned by the Divine Spirit, empowered under the
    Seal of Saint Peter and charged with finding office through a review of the records replacing ambiguity with fact. We
    are bound by our fiduciary duty to the Creator to act in honor, with integrity and full transparency for the best and
    highest of the all. The twelve living men assembled hereto are reputable men/ women of the neighborhood, able
    leaders, and men/women of truth who stand on honor and integrity declaring themselves, and known one to the
    other, to be Divine Spirit incarnate as free men and peaceful inhabitants of earth. Participating by their own free will,
    act and deed they so swear an oath one to the other and before all as they inquire of certain matters offact and declare
    the truth upon evidence to be exposed to them in this Inquisition.

    This is a court of record in original jurisdiction. The coming together of the Divine Spirit to review the record to
    address the matter of Office Found replacing ambiguity and confusion with established fact.

    Since those things which are done lapse with the passage oftime and unless they are supported by written record will
    easily slip the memories of men,this action by Solemn Right of Record and the true declaration returned herein shall
    be enrolled upon the Rolls of this Office in perpetuam rei memoriam.

    This is an inquisition of and by the Record. There is no^ct in dispute. The recorded evidence brought forth has
    been witnessed, with forewarning, aforethought, and sealed by ratification. Hie ancient practices, customs,
    authorities and law wrought of Office Found require these actions by Solemn Right of Record and for the purposes of
    placing on the permanent Rolls ofThe Office the facts in evidence and the finding of truth there upon.

                                                      Office Found

    We thejury hereby find office and Declare,in fact, that in accordance with the record that
    James Thomas of the House McBride is a living man, the Divine Spirit having a human
    experience and NOT a legal fiction creation of the mind and is heretofore released from Adult
    Probation and Supervision,and is now considered Sui Juris.


    A judgment in its nature concludes the subject on which it is rendered, and pronounces the law
    of the case. The judgment of a court of record whose jurisdiction is final is conclusive on all the
    world. It puts an end to inquiry concerning the fact by deciding it.

    We,the jurors, having reviewed the record hereby issue Judgment of Office Found proclaiming
    the Law which is conclusive and binding on all the world. The Solemn Right of Record shall be
                                                                                                                                ■ni
    made patent via publication on the permanent Rolls ofThe Office of Divine Province, the facts in
    evidence and the finding oftruth there upon is established as fact.
                                                                                                                                 o




    Executed ffiis 20*'» da^ofApril,2013.
           . ■ • /.vV a','N




                             V        1
                             !■
                                          :S

                             |l                     -4
                                          j    9
                                               CO


k                             •^V
                                           V


                                          .J
                                               in
                                               %
                                                                                                                                 CO




                                  i
                                      (   i
        Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 46 of 86 PageID# 501




                            Divine Spirit Assembled in Divine Council
                                                            Office Found
                                                                 For The

                                     Office ofthe Chair ofSaint Peter

        We the Undersigned, individually, the Divine Spirit having a human experience One wiA the Creator at peace with
        the universe;the One Supreme Court operating beyond the sea ofcommerce,beyond the illusions superior to all legal
        fiction creations of the mind. Collectively we are the'jury* commissioned by the Divine Spint,empowered under the
        Seal ofSaint Peter and charged with finding office through a review of the records replacing ambiguity fact. We
        are bound by our fiduciary duty to the Creator to act in honor, with integrity and full transparency for the b^t and
        highest of the all. The twelve living men assembled hereto are reputable men/ women of the neighborhood, able
        leaders, and men/women of truth who stand on honor and integrity declaring themselv^, and known one to the
        other,to be Divine Spirit incarnate as free men and peaceful inhabitants of earth. Participating by their own e ,
        act and deed they so swear an oath one to the other and before all as they inquire ofcertain matters offact and declare
        the truth upon evidence to be exposed to them in this Inquisition.
        This is a court of record in originai jurisdiction. The coming together of the DMne Spirit to review the record to
        address the matter ofOffice Found replacing ambiguity and confusion with established fact.
        Since those things which are done lapse with the passage of time and unless they are supported
        easily slip the memories of men.this action by Solemn Right of Record and the true declaration returned herein shall
        be enrolled upon the Rolls ofthis Office in perpetuam rei memoriam.
        This is an           of and by the Record. There is nofeetin dispute. The recorded evidence brought forth has
        been witnessed, with forewarning, aforethought, and sealed by
        authorities and law wought of Office Found require these actions by Solemn Right of Record and for the purposes of
        placing on the permanent Roils ofThe Office the facts in evidence and the finding oftruth there upon.
                                                             Office Found                                                          i


         Wethejury herebyfind ofiSce and Declare,in feet,that in accordance with the record that                                  ~~h. v*
         James Thomas of the House McBride, known as Peter the Divine in his official capacity, is the
         official occupant ofthe Chair ofSaint Peter.                                                                              4-

         Ajudgment in its nature concludes the subject on which it is rendered, and pronotinces the law                                Vj,
^        of the case. The judgment of a court of record whose jurisdiction is final is conclusive on all the
         world. It puts an end to inquiry concerning the fact by deciding it.
                                                                                                                                       5
         We,thejurors,having reviewed the record hereby issue Judgment of Office Found proclaimtng
         the Law which is conclusive and binding on all the world. The Solemn ffight of Recoffi shall be
          made patent via publication on the permanent Rolls ofThe Office of Divine Province,the facts m
          evidence and the finding oftruth there upo|9i^^blished as fact.

          Executed this uo"" day of April, 2013; > jsk • '
                                                             I
                                                                     "•V\\Sv«S«S£*-s-   >■




    ¥
                                                                                                                             §1
                                               •si
                                                -.i


                                                      tr>
                                               -i     %
                                                      I.*


                                                      1
                                              1
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 47 of 86 PageID# 502




                  Divine Spirit Assembled in Divine Council
                                                Office Found
                                                   For The

                        Office offhe Postmaster General NA

We the Undersigned, individually, the Divine Spirit having a human experience One with the Creator at
peace with the universe; the One Supreme Court operating beyond the sea of commerce, beyond the                                \
illusions superior to all legal fiction creations of the mind. Collectively we are the 'jury* commissioned by
the Divine Spirit, empowered under the Seal of Saint Peter and charged with finding office through a
review of the records replacing ambiguity with fact. We are bound by our fiduciary duty to the Creator to
act in honor, with integrity and full transparency for the best and highest ofthe all. The twelve living men
assembled hereto are reputable men/ women of the neighborhood, able leaders,and men/women of truth
who stand on honor and integrity declaring themselves, and known one to the other, to be Divine Spirit
incarnate as free men and peaceful inhabitants of earth. Participating by their own free will, act and deed
they so swear an oath one to the other and before all as they inquire of certain matters offact and declare
the truth upon evidence to be exposed to them in this Inquisition.

This is a court of record in original jurisdiction. The coming together of the Divine Spirit to review the
record to address the matter of Office Found replacing ambiguity and confusion with established fact.

Since those things which are done lapse with the passage of time and unless they are supported by written
record will easily slip the memories of men, this action by Solemn Right of Record and the true
declaration returned herein shall be enrolled upon the Rolls of this Office in perpetuam rei memoriam.

This is an inquisition ofand by the Record. There is nofact in dispute.The recorded evidence brought                   X
forth has been witnessed, with forewarning, aforethought, and sealed by ratification. The ancient
practices, customs, authorities and law wrought of Office Found require these actions by Solemn Right of
Record and for the purposes of placing on the permanent Rolls of The Office the facts in evidence and the
finding of truth there upon.

                                                 Office Found                                                          •"X
                                                                                                                           0
                                                                                                                           V
We thejury herebyfind office and Declare,in fact, that in accordance with the record that
James Thomas of the House McBride, known as Peter the Divine in his official capacity, is the
official occupant ofthe Office ofthe Postmaster General North America.                                                     V

Ajudgment in its nature concludes the subject on which it is rendered, and pronounces the law                              T
of the case. Thejudgment of a court of record whose jurisdiction is final is conclusive on all the
world. It puts an end to inquiry concerning the fact by deciding it.

We,the jurors, having reviewed the record hereby issue Judgment of Office Found proclaiming
                                                                                                                           Si
the Law which is conclusive and binding on all the world. The Solemn Right of Record shall be
made patent via publication on the permanent Rolls ofThe Office of Divine Province, the facts in
evidence and the finding oftruth there;ut)p4^&'^tqbhsh^ fact.
Executed                        April. 2013.                                                                    •-tj   •   •



                                 ■■ ■       ■




                      •NrN':>           •
                          X




                                                   g
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 48 of 86 PageID# 503




                    Divine Spirit Assembled in Divine Council
                                  Office Found - Alien
                          I4«i» Amendment Congress &Senate

We the Undeisigned. individually, the Divine Spirit having a human expenence One with the Cre«or m pMM wth
the universe!the One Supreme Court operating bsyond the sea ofcommerce,beyond the liliBions          ®!'
fiction creations ofthe mind. Collectively we ate the'jut/ commissioned by the Divine Spirit, «'"P°*"'^ ""iJ"
Seal ofSaint Peter and charged with finding office through a review ofthe records replacing nrabigui^
are bound by our fiduciary duty to the Creator to act in honor, with IntegriDr and full tmnsimrenqi fw'he bwt and
highest of the all. The twelve living men assembled hereto are reputable men/ wmen of «'e "oiehborhoo^ aWe
leadera, and men/women of truth who stand on honor and Integrity dedanng themselvM,
other,to he Divine Spirit incarnate as free men and peaceful Inhabitants ofearth.Participating by their o          •
act and deed th^soswear an oath one to the other and before all as they Inquire ofcertain matters offact and declare
the truth upon evidence to be exposed to them in this Inquisition.
This is a court of record in original jurisdiction. The coming together of the DWne Spirit to review the record to
address the matter of Office Found replacing ambiguity and confusion with established fact.
since those things whicli arc done lapse with the passage oftime and unless they are supported by written record will
easily slip the memories of men,this action by Solemn Right of Record and the true declaration returned herein shall
be enrolled upon the Rolls ofthis Office in perpetuam rei memoriam.
This Is an inquisition of and by the Record.There is nofact in dispute.The redded exddence brought forth hw
 been witnessed, with forewarning, aforethought, and sealed by ratification. The ancient practices, customs,
 authorities and law wrought ofOffice Found require these actions by Solemn Right of Record and for the purposes of
 placing on the permanent Rolls ofThe Office the facts in evidence and the finding oftruth there upon.
                                                 Office Found

 We thejury herebyfind office and Declare,in fact,that in accordance with the record that
 the i4»h Amendment Congress & Senate as well as all entities created under and subordinate to
 the Codes and Statutes ofthe 14*'' Amendment Congress and Senate are legal fiction creations of
 law subordinate to and alien to the Divine Spirit, alien to the King
 A judgment in its nature concludes the subject on which it is rendered,and pronounces the law
 of the case. The judgment of a court of record whose jurisdiction is final is conclusive on all the
 world. It puts an end to inquiry concerning the fact by deciding it.
 We,the jurors, having reviewed the record hereby issue Judgment of Office Found proclaiming
 the Law which is conclusive and binding on all the world. The Solemn Right of Record shall be
 made patent via publication on the permanent Rolls ofThe Office Found of the Divine Province,
 the facts in evidence and the finding oftruth there upon is established as fact.

 Issued under signature and seal this.                   day of.                              .,2013




                                                                                                               Mill




                                                                                                                             a
                                                                                       If I S I                              I
                                                                                                                             M
                                                                                                                        |V
                                                                                                 ^*                '"•/to    tb
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 49 of 86 PageID# 504
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 50 of 86 PageID# 505



                                   City of Philadelphia




                                          (Bill No. 150409)

                                          AN ORDINANCE

    Authorizing the Philadelphia Housing Authority to acquire by condemnation fee simple
    title to certain properties located in the vicinity of 19th street to the east, 28th street to the
    west, Cecil B. Moore avenue to the north, and College avenue to the south, under certain
    terms and conditions.



           WHEREAS, The Philadelphia Housing Authority (hereinafter referred to as the
   "Housing Authority") would like to acquire by condemnation fee simple title to certain
   properties located in the vicinity of 19th street to the east, 28th street to the west, Cecil B.
   Moore avenue to the north, and College avenue to the south (hereinafter "Sharswood")
   for housing and related mixed-use purposes (hereinafter "Sharswood Project"); and

            WHEREAS, The Sharswood Project shall be in compliance with Title VI of the
   ■United States Civil Rights Act of 1964 (hereinafter "Title VI"), the regulations andf
    policies of the| United States Department of Housing and Urban Development/
    effectuating Title VT, and Chapter 9-1100 of The Philadelphia Code, relating to non-,
    discrimination and fair practices; andl

            WHEREAS, The Housing Authority shall meet all applicable State and Federal
    relocation requirements. The Housing Authority shall ensure that displaced families and
    individuals shall have the full opportunity to move into decent, safe, and sanitary
    housing, tliat their displacement and the displacement of any business concems shall be
    carried out with a minimum of hardship, and that they receive the full range of paympts
    ^d benefits provided by law; and

           WHEREAS, Council adopted Resolution No. 140392 on May 8, 2014, which
    approved the Agreement of Agency Designation (hereinafter "Agency Agreement")
    between the Housing Authority and the Philadelphia Redevelopment Authority
    (hereinafter referred to as the "Redevelopment Authority") for the Sharswood Project. In
    accordance with the Agency Agreement, the Housing Authority has designated the
    Redevelopment Authority as the Housing Authority's agent to acquire certain properties
    located within Sharswood in the name of the Housing Authority; now, therefore

    THE COUNCIL OF THE CITY OF PHILADELPHIA HEREBY ORDAINS:

            SECTION 1. Council finds and declares that the Sharswood Project meets all of
    the conditions and requirements imposed by Title VI of the United States Civil Rights
    Act of 1964, the regulations and policies of the United States Department of Housing and

    City of Philadelphia                           -1 -
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 51 of 86 PageID# 506


                                City of Philadelphia
   BILL NO,150409 continued                                                   Certified Copy

   Urban Development efTectuating the Title, and Chapter 9-1 ICQ ofThe Philadelphia Code,
   relating to non-discrimination and fair practices.

          SECTION 2. Council finds and declares that the Sharswood Project:

              a. Provides for the proper relocation of individuals and
                  families displaced in carrying out the activities approved
                  herein in decent, safe, and sanitary dwellings in conformity
                  with acceptable standards, is feasible and can be reasonably
                  and timely effected to permit the proper prosecution and
                  completion of the undertakings in Sharswood and that such
                  dwelling units available or to be made available to such
                  displaced individuals and families are at least equal in
                  number to the number of displaced individuals and
                  families, are not generally less desirable in regard to public
                  utilities and public and commercial facilities than the
                  dwellings of the displaced individuals and families in
                  Sharswood comprising the undertakings herein, are
                  available at rents or prices within the financial means ofthe
                  displaced individuals and families, and are reasonably
                  accessible to their places ofemployment.

              b. Adequately provides for assistance to aid in relocation and
                 to minimize the displacement of business concerns which
                 are to be displaced.

          SECTION 3. The Philadelphia Housing Authority (hereinafter referred to as the
   "Housing Authority") is authorized to acquire by condemnation, fee simple title to the
   following properties located in the vicinity of 19th street to the east, 28th street to the
   west, Cecil B. Moore avenue to the north, and College avenue to the south for housing
   and related mixed-use purposes:

       1414-24 N. 20th street                           1618 N.20th street
       1426-32 N. 20th street                           1620 N.20th street
       1500 N. 20th street                              1622 N.20th street
       1502-24 N. 20th street                           1624-26 N.20th street
       1526 N. 20th street                              1628 N.20th street
       1528-38 N.20th street                            1325 N.21st street
       1540-42 N. 20th street                           1327 N.21st street
       1608 N.20th street                               1331N.21st street
       1610 N.20th street                               1337 N.21st street
       1612 N.20th street                               1339 N.21st street
       1614 N.20th street                               1341 N.21st street
       1616 N. 20th street                              1343 N.21st street


   CHy ofPhiladelphia                          -2-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 52 of 86 PageID# 507


                                City of Philadelphia
    BILL NO. 150409 continued                                       Certified Copy

       1400 N.21st street                     1411 N. 22nd street
       1402 N. 21st street                    1525 N. 22nd street
       1409 N.21st street                     1527 N.22nd street
       1411 N.21st street                     1529 N.22nd street
       1413 N.21st street                     1535 N.22nd street
       1417 N. 21st street                    1620 N. 22nd street
       1419 N. 21st street                    1622N. 22nd street
       1423 N. 21st street                    1624 N. 22nd street
       1429 N.21st street                     1626-28 N. 22nd street
       1431 N.21st street                     1407-09 N.22nd street
       1509 N.21st street                     1310 N.23rd street
       1511 N.21st street                     1312N.23rd street
       1513 N. 21st street                    1314N. 23rd street
       1515 N. 21st street                    1318 N. 23rd street
       1517 N.21st street                     1319 N. 23rd street
       1518 N.21st street                     1321 N. 23rd street
       1520 N.21st street                     1323 N.23rd street
       1522 N.21st street                     1325 N. 23rd street
       1523 N. 21st street                    1327 N. 23rd street
       1524N.21st street                      1329 N. 23rd street
       1525 N.21st street                     1331 N.23rd street
       1527 N.21st street                     1333 N.23rd street
       1529 N.21st street                     1400 N.23rd street
       1531 N.21st street                     1424N.23rd street
       1533 N.21st street                     1426 N. 23rd street
       1611 N.21st street                     1428 N. 23rd street
       1617 N. 21st street                    1430 N. 23rd street
       1619 N.21st street                     1432 N. 23rd street
       1621 N.21st street                     1434 N. 23rd street
       1623 N.21st street                     1300 N. 24th street
       1625 N.21st street                     1301 N. 24th street
       1627 N. 21st street                    1302 N. 24th street
       1629 N.21st street                     1303 N.24th street
       1308 N.22nd street                     1304N.24th street
       1313 N.22nd street                     1305 N.24th street
       1315 N.22nd street                     1306 N. 24th street
       1317 N.22nd street                     1307 N. 24th street
       1319 N.22nd street                     1309 N. 24th street
       1321 N.22nd street                     1312 N. 24th street
       1322 N.22nd street                     1314 N.24th street
       1323 N.22nd street                     1316 N. 24th street
       1324 N.22nd street                     1318 N.24th street
       I330N. 22nd street                     1500 N. 24th street
       1332 N.22nd street                     1502 N. 24th street



    City ofPhiladelphia
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 53 of 86 PageID# 508


                               City of Philadelphia
   BILL NO. 150409 continued                                        Certified Copy

       1504 N.24th street                    1538 N.25th street
       1506 N.24th street                    1548 N.26th street
       1508 N.24th street                    1552 N.26th street
       1510 N.24th street                    1554 N.26th street
       1512 N.24th street                    1615 N.26th street
       1514 N.24th street                    1503 N.27th street
       1516 N.24th street                    1535 N.27th street
       1518 N.24th street                    1607 N. 27th street
       1520 N.24th street                    1508 N.Bailey street
       1522 N.24th street                    1529 N.Beechwood street
       1524 N. 24th street                   2400 Bolton street
       1526N.24th street                     2401 Bolton street
       1528 N.24th street                    2402 Bolton street
       1201 N.25th street                    2403 Bolton street
       1303 N. 25th street                   2404 Bolton street
       1305 N.25th street                    2405 Bolton street
       1311 N. 25th street                   2406 Bolton street
       1317 N. 25th street                   2407 Bolton street
       1319 N.25th street                    2408 Bolton street
       1408 N.25th street                    2409 Bolton street
       1410 N.25th street                    2410 Bolton street
       1412 N.25th street                    2411 Bolton street
       1414 N.25th street                    2412 Bolton street
       1416 N.25th street                    2413 Bolton street
       1418 N. 25th street                   2414 Bolton street
       1420 N.25th street                    2415 Bolton street
       1422 N. 25th street                   2416 Bolton street
       1431 N.25th street                    2417 Bolton street
       1433 N.25th street                    2418 Bolton street
       1503 N.25th street                    2419 Bolton street
       1505 N.25th street                    2420 Bolton street
       1507 N. 25th street                   2421 Bolton street
       1509 N. 25th street                   2422 Bolton street
       1511 N.25th street                    2423 Bolton street
       1513 N.25th street                    2424 Bolton street
       1515 N.25th street                    2425 Bolton street
       1517 N.25th street                    2426 Bolton street
       1519 N.25th street                    2427 Bolton street
       1521 N.25th street                    2428 Bolton street
       1523 N.25th street                    2429 Bolton street
       1525 N. 25th street                   2430 Bolton street
       1527 N.25th street                    2431 Bolton street
       1529 N. 25th street                   2432 Bolton street
       1531 N. 25th street                   2433 Bolton street


   City ofPhltadelphia
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 54 of 86 PageID# 509



                                City of Philadelphia
    BILL NO.1S0409 conUnued                                         Certified Copy

       2434 Bolton street                      2041 N. College avenue
       2435 Bolton street                      2301 N. College avenue
       2436 Bolton street                      2303 N. College avenue
       2437 Bolton street                      2106-16 Harlan street
       2438 Bolton street                      2118 Harlan street
       2439 Bolton street                      2120-24 Harlan street
       2004 Cecil B. Moore avenue              2126 Harlan street
       2006 Cecil B. Moore avenue              2128-36 Harlan street
       2008 Cecil B. Moore avenue              2138 Harlan street
       2010 Cecil B. Moore avenue              2140 Harlan street
       2012 Cecil B. Moore avenue              2142-44 Harlan street
       2014 Cecil B. Moore avenue              2302 Harlan street
       2016 Cecil B. Moore avenue              2303 Harlan street
       2018 Cecil B. Moore avenue              2304 Harlan street
       2020 Cecil B. Moore avenue              2305 Harlan street
       2022 Cecil B. Moore avenue              2306 Harlan street
       2024 Cecil B. Moore avenue              2307 Harlan street
       2026-28 Cecil B. Moore avenue           2308 Harlan street
       2032 Cecil B. Moore avenue              2309 Harlan street
       2034 Cecil B. Moore avenue              2310 Harlan street
       2202-04 Cecil B. Moore avenue           2311 Harlan street
       2206 Cecil B. Moore avenue              2312 Harlan street
       2208 Cecil B. Moore avenue              2313 Harlan street
       2210 Cecil B.Moore avenue               2314 Harlan street
       2212 Cecil B. Moore avenue              2315 Harlan street
       2214 Cecil B. Moore avenue              2316 Harlan street
       2216-18 Cecil B. Moore avenue           2317 Harlan street
       2400 Cecil B. Moore avenue              2318 Harlan street
       2402 Cecil B. Moore avenue              2319 Harlan street
       2410 Cecil B. Moore avenue              2320 Harlan street
       2412 Cecil B. Moore avenue              2321 Harlan street
       2416 Cecil B. Moore avenue              2322 Harlan street
       2418 Cecil B. Moore avenue              2323 Harlan street
       2420 Cecil B. Moore avenue              2324 Harlan street
       2422 Cecil B. Moore avenue              2325 Harlan street
       2434 Cecil B. Moore avenue              2326 Harlan street
       2436 Cecil B. Moore avenue              2327 Harlan street
       2438 Cecil B. Moore avenue              2328 Harlan street
       2440 Cecil B. Moore avenue              2329 Harlan street
       2442 Cecil B. Moore avenue              2330 Harlan street
       2512 Cecil B. Moore avenue              2331 Harlan street
       2536 Cecil B. Moore avenue              2332 Harlan street
       2009 N. College avenue                  2333 Harlan street
       2023 N. College avenue                  2334 Harlan street



    City ofPhiladelphia                  -5-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 55 of 86 PageID# 510


                               City of Philadelphia
   BILL NO. 150409 continued                                         Certified Copy

       2335 Harlan street                    2436 Harlan street
       2336 Harlan street                    2438 Harlan street
       2337 Harlan street                    2441 Harlan street
       2338 Harlan street                    2501 Harlan street
       2339 Harlan street                    2503 Harlan street
       2340 Harlan street                    2505 Harlan street
       2341 Harlan street                    2509 Harlan street
       2342 Harlan street                    2510 Harlan street
       2343 Harlan street                    2511 Harlan street
       2344 Harlan street                    2512 Harlan street
       2345 Harlan street                    2513 Harlan street
       2346 Harlan street                    2514 Harlan street
       2347 Harlan street                    2515 Harlan street
       2349 Harlan street                    2516 Harlan street
       2351 Harlan street                    2517 Harlan street
       2400 Harlan street                    2518 Harlan street
       2401 Harlan street                    2519 Harlan street
       2403 Harlan street                    2520 Harlan street
       2405 Harlan street                    2522 Harlan street
       2406 Harlan street                    2524 Harlan street
       2407 Harlan street                    2526 Harlan street
       2408 Harlan street                    2200 Ingersoll street
       2409 Harlan street                    2202 Ingersoll street
      2410 Harlan street                     2204 Ingersoll street
      2411 Harlan street                     2206 Ingersoll street
      2412 Harlan street                     2208 Ingersoll street
      2413 Harlan street                     2210 Ingersoll street
      2414 Harlan street                     2211 Ingersoll street
      2415 Harlan street                     2212 Ingersoll street
      2417 Harlan street                     2213 Ingersoll street
      2419 Harlan street                     2214 Ingersoll street
      2421 Harlan street                     2215 Ingersoll street
      2422 Harlan street                     2216 Ingersoll street
      2423 Harlan street                     2217 Ingersoll street
      2424 Harlan street                     2218 Ingersoll street
      2425 Harlan street                     2219 Ingersoll street
      2426 Harlan street                     2220 Ingersoll street
      2427 Harlan street                     2221 Ingersoll street
      2428 Harlan street                     2222 Ingersoll street
      2429 Harlan street                     2223 Ingersoll street
      2430 Harlan street                     2224 Ingersoll street
      2432 Harlan street                     2226 Ingersoll street
      2433 Harlan street                     2227 Ingersoll street
      2435 Harlan street                     2228 Ingersoll street


   City ofPhiladelphia
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 56 of 86 PageID# 511



                               City of Philadelphia

    BILL NO.150409 continued                                         Certified Copy

       2229 Ingersoll street                 2432 Ingersoll street
       2230 Ingersoli street                 2433 Ingersoll street
       2231 Ingersoll street                 2434 Ingersoll street
       2232 Ingersoll street                 2435 Ingersoll street
       2233 Ingersoll street                 2437 Ingersoll street
       2234 Ingersoll street                 2439 Ingersoll street
       2236 Ingersoll street                 2440 Ingersoll street
       2238 Ingersoll street                 2441 Ingersoll street
       2239 Ingersoll street                 2443 Ingersoll street
       2240 Ingersoll street                 2449 Ingersoll street
       2241 Ingersoll street                 2450 Ingersoll street
       2242 Ingersoll street                 2452 Ingersoll street
       2253 Ingersoll street                 2453 Ingersoll street
       2255 Ingersoll street                 2454 Ingersoll street
       2400 Ingersoll street                 2455 Ingersoll street
       2401 Ingersoll street                 2456 Ingersoll street
       2402 Ingersoll street                 2457 Ingersoll street
       2403 Ingersoll street                 2500 Ingersoll street
       2404 Ingersoll street                 2501 Ingersoll street
       2405 Ingersoll street                 2517 Ingersoll street
       2406 Ingersoll street                 2001-05 Jefferson street
       2407 Ingersoll street                 2007 Jefferson street
       2408 Ingersoll street                 2009 Jefferson street
       2409 Ingersoll street                 2011 Jefferson street
       2410 Ingersoll street                 2013 Jefferson street
       2411 Ingersoll street                 2014 Jefferson street
       2412 Ingersoll street                 2015 Jefferson street
       2413 Ingersoll street                 2016 Jefferson street
       2414 Ingersoll street                 2017 Jefferson street
       2415 Ingersoll street                 2018 Jefferson street
       2416 Ingersoll street                 2019 Jefferson street
       2418 Ingersoll street                 2200 Jefferson street
       2420 Ingersoll street                 2202 Jefferson street
       2421 Ingersoll street                 2204 Jefferson street
       2422 Ingersoll street                 2206 Jefferson street
       2423 Ingersoll street                 2208 Jefferson street
       2424 Ingersoll street                 2210 Jefferson street
       2425 Ingersoll street                 2212 Jefferson street
       2426 Ingersoll street                 2214 Jefferson street
       2427 Ingersoll street                 2216 Jefferson street
       2428 Ingersoll street                 2218 Jefferson street
       2429 Ingersoll street                 2220 Jefferson street
       2430 Ingersoll street                 2222 Jefferson street
       2431 Ingersoll street                 2224 Jefferson street



    City ofPhlladeiphia
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 57 of 86 PageID# 512



                                  City of Philadelphia
   BILL NO. 150409 continued                                         Certified Copy

       2226 Jefferson street                    1538 N. Lambert street
       2228 Jefferson street                    1539 N.Lambert street
       2230 Jefferson street                    1540 N.Lambert street
       2232 Jefferson street                    1541 N. Lambert street
       2234 Jefferson street                    1542 N.Lambert street
       2236-46 Jefferson street                 1543 N. Lambert street
       2401 Jefferson street                    1544 N. Lambert street
       2403 Jefferson street                    1545 N.Lambert street
       2405 Jefferson street                    1546 N.Lambert street
       2409 Jefferson street                    1547 N.Lambert street
       2411 Jefferson street                    1548 N.Lambert street
       2419 Jefferson street                    2008 Master street
       2421 Jefferson street                    2016 Master street
       2425 Jefferson street                    2018 Master street
       2427 Jefferson street                    2020 Master street
       2441 Jefferson street                    2022 Master street
       2443 Jefferson street                    2023 Master street
       2445 Jefferson street                    2024 Master street
       2447 Jefferson street                    2025 Master street
       2449 Jefferson street                    2026 Master street
       2501 Jefferson street                    2028 Master street
       2503 Jefferson street                    2030 Master street
       2617 Jefferson street                    2031 Master street
       1401 N. Lambert street                   2032 Master street
       1403 N. Lambert street                   2034 Master street
       1405 N. Lambert street                   2035 Master street
       1407 N. Lambert street                   2036 Master street
       1409 N. Lambert street                   2037 Master street
       1411 N. Lambert street                   2038 Master street
       1509 N. Lambert street                   2040 Master street
       1511 N. Lambert street                   2041 Master street
       1513 N. Lambert street                   2042 Master street
       1515 N. Lambert street                   2043 Master street
       1517 N. Lambert street                   2044 Master street
       1519 N. Lambert street                   2045 Master street
       1521 N. Lambert street                   2046 Master street
       1523 N.Lambert street                    2047 Master street
       1525 N.Lambert street                    2048 Master street
       1527 N. Lambert street                   2049 Master street
       1529 N. Lambert street                   2050 Master street
       1531 N. Lambert street                   2052 Master street
       1533 N. Lambert street                   2054 Master street
       1535 N. Lambert street                   2100 Master street
       1537 N. Lambert street                   2102 Master street


   City of Philadelphia
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 58 of 86 PageID# 513



                                City ofPhiladelphia
    BILL NO. 150409 continued                                      Certified Copy

       2104 Master street                     2329 Master street
       2105 Master street                     2331 Master street
       2106 Master street                     2333 Master street
       2107 Master street                     2335 Master street
       2112 Master street                     2337 Master street
       2113 Master street                     2339 Master street
       2114 Master street                     2341 Master street
       2115 Master street                     2343 Master street
       2116 Master street                     2401 Master street
       2117 Master street                     2411 Master street
       2119 Master street                     2414 Master street
       2121 Master street                     2415 Master street
       2122 Master street                     2418 Master street
       2124 Master street                     2420 Master street
       2125 Master street                     2422 Master street
       2126 Master street                     2424 Master street
       2127 Master street                     2426 Master street
       2128 Master street                     2428 Master street
       2129 Master street                     2430 Master street
       2138 Master street                     2432 Master street
       2140 Master street                     2434 Master street
       2144 Master street                     2436 Master street
       2148 Master street                     2438 Master street
       2208 Master street                     2440 Master street
       2230 Master street                     2442 Master street
       2232 Master street                     2444 Master street
       2240 Master street                     2448 Master street
       2242 Master street                     2504 Master street
       2244 Master street                     2401 Nassau street
       2246 Master street                     2403 Nassau street
       2248 Master street                     2405 Nassau street
       2250 Master street                     2406 Nassau street
       2301 Master street                     2407 Nassau street
       2303 Master street                     2408 Nassau street
       2305 Master street                     2409 Nassau street
       2307-11 Master street                  2410 Nassau street
       2313 Master street                     2411 Nassau street
       2315 Master street                     2412 Nassau street
       2317 Master street                     2413 Nassau street
       2319 Master street                     2414 Nassau street
       2321 Master street                     2415 Nassau street
       2323 Master street                     2416 Nassau street
       2325 Master street                     2417 Nassau street
       2327 Master street                     2418 Nassau street



    City of Philadelphia                -9-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 59 of 86 PageID# 514


                               City of Philadelphia
   BILL NO. 150409 continued                                         Certified Copy

      2419 Nassau street                      2016 Nicholas street
      2420 Nassau street                      2018 Nicholas street
      2421 Nassau street                      2020 Nicholas street
      2422 Nassau street                      2022 Nicholas street
       2423 Nassau street                     2024 Nicholas street
       2424 Nassau street                     2026 Nicholas street
       2425 Nassau street                     2028 Nicholas street
       2426 Nassau street                     2030 Nicholas street
       2427 Nassau street                     2031 Nicholas street
       2428 Nassau street                     2032 Nicholas street
       2429 Nassau street                     2033 Nicholas street
       2430 Nassau street                     2034 Nicholas street
       2431 Nassau street                     2036 Nicholas street
       2432 Nassau street                     2038 Nicholas street
      2433 Nassau street                      2040 Nicholas street
      2434 Nassau street                      2042 Nicholas street
      2435 Nassau street                      2044 Nicholas street
      2436 Nassau street                      2046 Nicholas street
      2437 Nassau street                      2400 Nicholas street
      2438 Nassau street                      2401 Nicholas street
      2439 Nassau street                      2402 Nicholas street
      2440 Nassau street                      2403 Nicholas street
      2442 Nassau street                      2404 Nicholas street
      2444 Nassau street                      2405 Nicholas street
      2446 Nassau street                      2409 Nicholas street
      2448 Nassau street                      2416 Nicholas street
      2450 Nassau street                      2418 Nicholas street
      2452 Nassau street                      2420 Nicholas street
      2000 Nicholas street                    2421 Nicholas street
      2001 Nicholas street                    2423 Nicholas street
      2002 Nicholas street                    2426 Nicholas street
      2003 Nicholas street                    2429 Nicholas street
      2004 Nicholas street                    2430 Nicholas street
      2005 Nicholas street                    2431 Nicholas street
      2006 Nicholas street                    2432 Nicholas street
      2007 Nicholas street                    2433 Nicholas street
      2008 Nicholas street                    2434 Nicholas street
      2009 Nicholas street                    2435 Nicholas street
      2010 Nicholas street                    2437 Nicholas street
      2011 Nicholas street                    2439 Nicholas street
      2012 Nicholas street                    2440 Nicholas street
      2013 Nicholas street                    2441 Nicholas street
      2014 Nicholas street                    2446 Nicholas street
      2015 Nicholas street                    2447 Nicholas street


   city ofPhiladelphia                 •10.
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 60 of 86 PageID# 515



                                City of Philadelphia
    BILL NO. 150409 continued                                       Certified Copy

       2448 Nicholas street                    2406 W. Oxford street
       2449 Nicholas street                    2408 W. Oxford street
       2450 Nicholas street                    2409 W. Oxford street
       2455 Nicholas street                    2410 W.Oxford street
       2000 W.Oxford street                    2411 W.Oxford street
       2002 W. Oxford street                   2412 W. Oxford street
       2004 W. Oxford street                   2413 W. Oxford street
       2006 W. Oxford street                   2414 W. Oxford street
       2012 W.Oxford street                    2415 W.Oxford street
       2022 W.Oxford street                    2416 W.Oxford street
       2030 W.Oxford street                    2417 W.Oxford street
       2038 W.Oxford street                    2418 W.Oxford street
       2040 W.Oxford street                    2419 W.Oxford street
       2042 W. Oxford street                   2420 W.Oxford street
       2044 W.Oxford street                    2422 W.Oxford street
       2046 W.Oxford street                    2424 W.Oxford street
       2048 W.Oxford street                    2426 W.Oxford street
       2050 W.Oxford street                    2428 W.Oxford street
       2136 W.Oxford street                    2429 W.Oxford street
       2215 W.Oxford street                    2430 W.Oxford street
       2217 W.Oxford street                    2432 W.Oxford street
       2223 W.Oxford street                    2433 W. Oxford street
       2225 W.Oxford street                    2434 W. Oxford street
       2227 W. Oxford street                   2436 W.Oxford street
       2229 W. Oxford street                   2438 W.Oxford street
       2231 W.Oxford street                    2440 W.Oxford street
       2233 W.Oxford street                    2441 W.Oxford street
       2241 W.Oxford street                    2442 W.Oxford street
       2243 W. Oxford street                   2443 W.Oxford street
       2245 W. Oxford street                   2444 W.Oxford street
       2313 W. Oxford street                   2445 W.Oxford street
       2315 W. Oxford street                   2446 W. Oxford street
       2325 W.Oxford street                    2447 W.Oxford street
       2327 W.Oxford street                    2448 W. Oxford street
       2329 W.Oxford street                    2449 W.Oxford street
       2331 W. Oxford street                   2501 W.Oxford street
       2339 W. Oxford street                   2521 W.Oxford street
       2341 W.Oxford street                    2523 W.Oxford street
       2343 W.Oxford street                    2527 W. Oxford street
       2345 W.Oxford street                    2532 W.Oxford street
       2400 W.Oxford street                    2616 W. Oxford street
       2401 W.Oxford street                    2001 Redner street
       2402 W.Oxford street                    2003 Redner street
       2404 W.Oxford street                    2005 Redner street



    City of Philadelphia                -11-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 61 of 86 PageID# 516



                               City of Philadelphia
   BILL NO. 150409 continued                                       Certified Copy

      2007 Redner street                      2417 Redner street
      2009 Redner street                      2418 Redner street
      2011 Redner street                      2419 Redner street
      2013 Redner street                      2420 Redner street
      2015 Redner street                      2421 Redner street
      2017 Redner street                      2422 Redner street
      2019 Redner street                      2423 Redner street
      2021 Redner street                      2424 Redner street
      2023 Redner street                      2425 Redner street
      2025 Redner street                      2426 Redner street
      2027 Redner street                      2427 Redner street
      2029 Redner street                      2428 Redner street
      2031 Redner street                      2429 Redner street
      2033 Redner street                      2430 Redner street
      2035 Redner street                      2431 Redner street
      2037 Redner street                      2432 Redner street
      2039 Redner street                      2433 Redner street
      2044-48 Redner street                   2434 Redner street
      2041 Redner street                      2435 Redner street
      2043 Redner street                      2436 Redner street
      2045 Redner street                      2437 Redner street
      2047 Redner street                      2438 Redner street
      2049 Redner street                      2439 Redner street
      2051 Redner street                      2000 Ridge avenue
      2052 Redner street                      2001-11 Ridge avenue (Including
      2053 Redner street                      1400 N.20th street)
      2055 Redner street                      2002 Ridge avenue
      2400 Redner street                      2004 Ridge avenue
      2401 Redner street                      2006 Ridge avenue
      2402 Redner street                      2008 Ridge avenue
      2403 Redner street                      2010 Ridge avenue
      2404 Redner street                      2012 Ridge avenue
      2405 Redner street                      2014 Ridge avenue
      2406 Redner street                      2015 Ridge avenue
      2407 Redner street                      2016 Ridge avenue
      2408 Redner street                      2017 Ridge avenue
      2409 Redner street                      2018 Ridge avenue
      2410 Redner street                      2019 Ridge avenue
      2411 Redner street                      2020 Ridge avenue
      2412 Redner street                      2021 Ridge avenue
      2413 Redner street                      2022 Ridge avenue
      2414 Redner street                      2023 Ridge avenue
      2415 Redner street                      2025 Ridge avenue
      2416 Redner street                      2027 Ridge avenue

  City ofPhiladelphia                   12-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 62 of 86 PageID# 517



                               City of Philadelphia
    BILL NO.150409 continued                                     Certified
                                                                 C           Copy

       2029 Ridge avenue                      2111 Ridge avenue
       2030 Ridge avenue                      2112 Ridge avenue
       2031 Ridge avenue                      2113-23 Ridge avenue
       2032 Ridge avenue                      2116 Ridge avenue
       2033 Ridge avenue                      2118 Ridge avenue
       2035 Ridge avenue                      2120 Ridge avenue
       2037 Ridge avenue                      2122 Ridge avenue
       2038 Ridge avenue                      2124 Ridge avenue
       2039 Ridge avenue                      2126 Ridge avenue
       2041 Ridge avenue                      2209 Ridge avenue
       2042 Ridge avenue                      2210 Ridge avenue
       2043 Ridge avenue                      2211 Ridge avenue
       2044 Ridge avenue                      2212 Ridge avenue
       2045 Ridge avenue                      2213 Ridge avenue
       2046 Ridge avenue                      2215 Ridge avenue
       2047-49 Ridge avenue                   2214 Ridge avenue
       2050 Ridge avenue                      2216 Ridge avenue
       2051 Ridge avenue                      2217 Ridge avenue
       2052 Ridge avenue                      2218 Ridge avenue
       2053 Ridge avenue                      2220 Ridge avenue
       2054 Ridge avenue                      2222 Ridge avenue
       2055 Ridge avenue                      2230 Ridge avenue
       2056 Ridge avenue                      2232 Ridge avenue
       2057-61 Ridge avenue                   2234 Ridge avenue
       2060 Ridge avenue                      2236 Ridge avenue
       2062 Ridge avenue                      2238 Ridge avenue
       2063 Ridge avenue                      2240 Ridge avenue
       2064 Ridge avenue                      2000 Seybert street
       2065 Ridge avenue                      2002 Seybert street
       2066 Ridge avenue                      2004 Seybert street
       2067 Ridge avenue                      2006 Seybert street
       2069 Ridge avenue                      2008 Seybert street
       2071 Ridge avenue                      2010 Seybert street
       2072 Ridge avenue                      2012 Seybert street
       2073 Ridge avenue                      2014 Seybert street
       2074 Ridge avenue                      2016 Seybert street
       2075 Ridge avenue                      2018 Seybert street
       2076 Ridge avenue                      2020 Seybert street
       2077 Ridge avenue                      2022 Seybert street
       2078 Ridge avenue                      2024 Seybert street
       2103-07 Ridge avenue                   2026 Seybert street
       2104 Ridge avenue                      2205 Seybert street
       2106 Ridge avenue                      2207 Seybert street
       2109 Ridge avenue                      2209 Seybert street


    city ofPhiladelphia                -13-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 63 of 86 PageID# 518


                               City of Philadelphia
   BILL NO. 150409 continued                                         Certified Copy

      2210 Seybert street                      2503 Seybert street
      2211 Seybert street                      2009 Sharswood street
      2221 Seybert street                      2011-23 Sharswood street
      2222 Seybert street                      2025 Sharswood street
      2223 Seybert street                      2100-20 Sharswood street
      2225 Seybert street                      2301 Sharswood street
      2226 Seybert street                      2302 Sharswood street
      2227 Seybert street                      2303 Sharswood street
      2228 Seybert street                      2304 Sharswood street
      2229 Seybert street                      2305 Sharswood street
      2230 Seybert street                      2306 Sharswood street
      2231 Seybert street                      2307 Sharswood street
      2232 Seybert street                      2308 Sharswood street
      2233 Seybert street                      2309 Sharswood street
      2234 Seybert street                      2310 Sharswood street
      2235 Seybert street                      2311 Sharswood street
      2237 Seybert street                      2312 Sharswood street
      2238 Seybert street                      2313 Sharswood street
      2239 Seybert street                      2314 Sharswood street
      2241 Seybert street                      2315 Sharswood street
      2245 Seybert street                      2316 Sharswood street
      2308 Seybert street                      2317 Sharswood street
      2310 Seybert street                      2318 Sharswood street
      2314 Seybert street                      2319 Sharswood street
      2318 Seybert street                      2320 Sharswood street
      2320 Seybert street                      2321 Sharswood street
      2322 Seybert street                      2322 Sharswood street
      2328 Seybert street                      2323 Sharswood street
      2330 Seybert street                      2324 Sharswood street
      2338 Seybert street                      2325 Sharswood street
      2340 Seybert street                      2326 Sharswood street
      2401 Seybert street                      2327 Sharswood street
      2414 Seybert street                      2328 Sharswood street
      2421 Seybert street                      2329 Sharswood street
      2422 Seybert street                      2330 Sharswood street
      2435 Seybert street                      2331 Sharswood street
      2437 Seybert street                      2332 Sharswood street
      2438 Seybert street                      2333 Sharswood street
      2439 Seybert street                      2334 Sharswood street
      2442 Seybert street                      2335 Sharswood street
      2449 Seybert street                      2336 Sharswood street
      2451 Seybert street                      2337 Sharswood street
      2457 Seybert street                      2338 Sharswood street
      2501 Seybert street                      2339 Sharswood street


   City ofPhiladelphia                  •14-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 64 of 86 PageID# 519



                                City ofPhiladelphia
    BILL NO. 150409 continued                                        Certified Copy

       2340 Sharswood street                   2330 Stewart street
       2341 Sharswood street                   2332 Stewart street
       2342 Sharswood street                   2334 Stewart street
       2343 Sharswood street                   2336 Stewart street
       2344 Sharswood street                   2338 Stewart street
       2345 Sharswood street                   2340 Stewart street
       2346 Sharswood street                   2342 Stewart street
       2347 Sharswood street                   2344 Stewart street
       2348 Sharswood street                   2346 Stewart street
       2349 Sharswood street                   2348 Stewart street
       2400 Sharswood street                   2350 Stewart street
       2408 Sharswood street                   2401 Stewart street
       2409 Sharswood street                   2403 Stewart street
       2446 Sharswood street                   2405 Stewart street
       2507 Sharswood street                   2407 Stewart street
       2516 Sharswood street                   2408 Stewart street
       2518 Sharswood street                   2409 Stewart street
       2520 Sharswood street                   2410 Stewart street
       2201 Stewart street                     2411 Stewart street
       2203 Stewart street                     2412 Stewart street
       2205 Stewart street                     2413 Stewart street
       2207 Stewart street                     2414 Stewart street
       2209 Stewart street                     2415 Stewart street
       2211 Stewart street                     2416 Stewart street
       2213-19 Stewart street                  2417 Stewart street
       2221 Stewart street                     2418 Stewart street
       2223 Stewart street                     2419 Stewart street
       2225-29 Stewart street                  2420 Stewart street
       2231 Stewart street                     2421 Stewart street
       2233 Stewart street                     2422 Stewart street
       2302 Stewart street                     2423 Stewart street
       2304 Stewart street                     2424 Stewart street
       2306 Stewart street                     2425 Stewart street
       2308 Stewart street                     2426 Stewart street
       2310 Stewart street                     2427 Stewart street
       2312 Stewart street                     2428 Stewart street
       2314 Stewart street                     2429 Stewart street
       2316 Stewart street                     2430 Stewart street
       2318 Stewart street                     2431 Stewart street
       2320 Stewart street                     2432 Stewart street
       2322 Stewart street                     2433 Stewart street
       2324 Stewart street                     2434 Stewart street
       2326 Stewart street                     2435 Stewart street
       2328 Stewart street                     2436 Stewart street



    City of Philadelphia                -15-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 65 of 86 PageID# 520



                                 City of Philadelphia
   BILL NO. 1S0409 continued                                        Certified Copy

       2437 Stewart street                     2001 Turner street
       2438 Stewart street                     2002 Turner street
       2439 Stewart street                     2003 Turner street
       2440 Stewart street                     2004 Turner street
       2441 Stewart street                     2005 Turner street
       2442 Stewart street                     2006 Turner street
       2443 Stewart street                     2007 Turner street
       2444 Stewart street                     2008 Turner street
       2445 Stewart street                     2009 Turner street
       2447 Stewart street                     2010 Turner street
       2449 Stewart street                     2011 Turner street
       2451 Stewart street                     2012 Turner street
       2453 Stewart street                     2013 Turner street
       2455 Stewart street                     2014 Turner street
       1540 N. Stillman street                 2015 Turner street
       1203 N.Taylor street                    2016 Turner street
       1212 N.Taylor street                    2017 Turner street
       1224 N. Taylor street                   2018 Turner street
       2201 W.Thompson street                  2019 Turner street
       2223 W.Thompson street                  2020 Turner street
       2233 W.Thompson street                  2021 Turner street
       2235 W.Thompson street                  2022 Turner street
      2237 W.Thompson street                   2023 Turner street
      2239 W.Thompson street                   2024 Turner street
      2241 W.Thompson street                   2025 Turner street
      2243 W.Thompson street                   2026 Turner street
      2301 W.Thompson street                   2027 Turner street
      2303 W.Thompson street                   2028 Turner street
      2309 W.Thompson street                   2029 Turner street
      2311 W.Thompson street                   2030 Turner street
      2313 W.Thompson street                   2031 Turner street
      2315 W.Thompson street                   2032 Tumer street
      2403 W.Thompson street                   2033 Tumer street
      2405 W.Thompson street                   2034 Tumer street
      2407 W.Thompson street                   2035 Tumer street
      2413 W.Thompson street                   2036 Tumer street
      2415 W. Thompson street                  2037 Tumer street
      2417 W.Thompson street                   2038 Tumer street
      2423 W.Thompson street                   2039 Tumer street
      2425 W.Thompson street                   2040 Tumer street
      2427 W.Thompson street                   2041 Tumer street
      2431 W,Thompson street                   2042 Tumer street
      2433 W.Thompson street                   2043 Turner street
      2000 Turner street                       2044 Tumer street


   City ofPhiladelphia                   46-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 66 of 86 PageID# 521



                               City of Philadelphia
   BILL NO. 150409 continued                                           Certified Copy

       2045 Turner street                          1508 N. Woodstock street
       2046 Turner street                          1509 N. Woodstock street
       2047 Turner street                          1510 N. Woodstock street
       2048 Turner street                          1511 N. Woodstock street
       2400 Turner street                          1512 N. Woodstock street
       2402 Turner street                          1513 N. Woodstock street
       2414 Turner street                          1514 N. Woodstock street
       2415 Turner street                          1515 N. Woodstock street
       2416 Turner street                          1516 N. Woodstock street
       2417 Turner street                          1517 N. Woodstock street
       2418 Turner street                          1518 N. Woodstock street
       2419 Turner street                          1519 N. Woodstock street
       2420 Turner street                          1520 N. Woodstock street
       2421 Turner street                          1521 N. Woodstock street
       2422 Turner street                          1522 N. Woodstock street
       2427 Turner street                          1523 N. Woodstock street
       2429 Turner street                          1524 N. Woodstock street
       2430 Turner street                          1525 N. Woodstock street
       2431 Turner street                          1526 N. Woodstock street
       2432 Turner street                          1527 N. Woodstock street
       2433 Turner street                          1528 N. Woodstock street
       2434 Turner street                          1529 N. Woodstock street
       2435 Turner street                          1530 N. Woodstock street
       2436 Turner street                          1531 N.Woodstock street
       2437 Turner street                          1532 N. Woodstock street
       2439 Turner street                          1533 N. Woodstock street
       2443 Turner street                          1534 N. Woodstock street
       2445 Turner street                          1535 N. Woodstock street
       2455 Turner street                          1536 N. Woodstock street
       2506 Turner street                          1537 N. Woodstock street
       2508 Turner street                          1538 N. Woodstock street
       2511 Turner street                          1539 N. Woodstock street
       2515 Turner street                          1540 N. Woodstock street
       2529 Turner street                          1541 N. Woodstock street
       2534 Turner street                          1542 N. Woodstock street
       2540 Turner street                          1543 N. Woodstock street
       1507-43 N. Woodstock St (Including          1544       N. Woodstock street
       2002-04 Redner street)                      1546       N. Woodstock street

           SECTION 4. Council is aware that notice of any condemnation undertaken in
    accordance with this Ordinance will be publicly announced by the Housing Authority
    through all appropriate news media as may be required by law.



    City ofPhiladelphia                     •17-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 67 of 86 PageID# 522



                               City of Philadelphia
   BILL NO. 150409 continued                                          Certified Copy

          SECTION 5. Council finds and declares that the Agreement of Agency
   Designation (hereinafter "Agency Agreement") between the Housing Authority and the
   Philadelphia Redevelopment Authority (hereinafter "Redevelopment Authority") is
   approved. The Redevelopment Authority can act fully in accordance with the Agency
   Agreement to act as the Housing Authority*s agent to acquire the aforementioned
   properties in the name ofthe Housing Authority.




  City ofPhiiadelphia                    -18-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 68 of 86 PageID# 523
       NO. 150409 conlinued                                     Certified Co
                                              iilade^^lij




                                                                           ton




                                                                                 m




                            WiiKM-iriiifii)




'cA of£liiIadsj^it^^i,cy_                         EAIRMC)


 H/
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 69 of 86 PageID# 524



                               City of Philadelphia
   BILL NO. 150409 continued                                         CGrtified Copy

   CERTIFICATION: This Is a true and correct copy of the original Bill, Passed by
   the City Council on June 18, 2015. The Bill was Signed by the Mayor on June
   30, 2015.




                                                      Michael A. Decker
                                                Chief Clerk of the City Council




   City ofPhiiadeiphia                  -20-
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 70 of 86 PageID# 525
         Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 71 of 86 PageID# 526
3/21/2019                             Pope 68y8 Indigenous people must have final say about thefr land (Environment
                                                                                                                 |  The Guardian




                                                                                                The
                                        mm
                                                                                   Guardian




                                                                                                            Wi3M0,
                                                                                                                 !■ :




                                                                                                          "mfm


Pope says indigenous people must have final say about
their land
Frauds echoes growing body of international law and standards on the right to 'prior and
informed consent'

DavidHUl
Mon20Feb2017 20.04 EST


In the 15th century papal bulls promoted and provided legal justification for the conquest and
theft of indigenous peoples' lands and resources worldwide - the consequences of which are still
being felt today. The right to cqnquest in one such bull, the Romanus Pontifex, issued in the
1450s when Nicholas V was the Pope, was granted in perpetuity.

How times have changed. Last week, over 560 years later, Francis, the first Pope from Latin
America, struck a rather different note - for indigenous peoples around the world, for land rights,
for better environmental stewardship. He said publicly that indigenous peoples have the right to
"prior and informed consent." In other words, nothing should happen on - or impact - their land,
territories and resources unless they agree to it.

hltps:/Avwwv.theguardian.com/envlronmenl/andes-to-lhe-ama2on/2017/fBb/20/pope-indlgenous-peopIe-final-say-land                     1/4
         Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 72 of 86 PageID# 527

3/21/2010                             Pope says Indigenous people must have final say about their land
                                                                                                   |   Environment
                                                                                                               |   The Guardian
"I believe that the central issue is how to reconcile the right to development,both social and
cultural, with the protection ofthe particular characteristics ofindigenous peoples and their
territories," said Francis,according to an English version ofhis speech released by the Vatican's
press office.

"This is especially clear when planning economic activities which may interfere with indigenous
cultures and their ancestral relationship to the earth," Francis went on."In this regard,the right
to prior and informed consent should always prevail, as foreseen in Article 32 ofthe[UN]
Declaration on the Rights ofIndigenous Peoples. Only then is it possible to guarantee peaceful
cooperation between governing authorities and indigenous peoples,overcoming confrontation
and conflict."

Francis was speaking to numerous indigenous representatives in Rome at the conclusion ofthe
third Indigenous Peoples'Forum held by the UN's International Fund for Agricultural
Development.

The UN's Declaration - non-legally-binding - was adopted 10 years ago. Article 32says "states
shall consult and cooperate in good faith with the indigenous peoples concerned through their
own representative institutions in order to obtain their free and informed consent prior to the
approval ofany project affecting their lands or territories and other resources,particularly in
connection with the development,utilization or exploitation of mineral,water or other
resources."

Francis also told his audience"humanity is committing a grave sin in not caring for the earth",
and urged them to resist new technologies which "destroy the earth, which destroy the
environment and the ecological balance,and which end up destroying the wisdom of peoples."
He called on governments to enable indigenous peoples to fully participate in developing
"guidelines and projects",both locally and nationally.

Various mainstream media including the BBC,The Independent and the Washington Post
interpreted Francis's speech as a comment,or an apparent comment,on the current Dakota
Access Pipeline conflict in the US - almost as ifthat was the only conflict over indigenous
peoples'land they were aware of. But what about everyone and everywhere else? Such
interpretations were swiftly rejected by a Vatican spokesperson, who was reported as saying
"there's no element in his words that would give us a clue to know if he was talking about any
specific cases."

So what do some ofthose who were with Francis that day think of his speech? How significant
was it?

Myrna Cunningham,a Miskita activist from Nicaragua and former Chairperson ofthe UN's
Permanent Forum on Indigenous Issues,says the Pope was sending several main messages.
These included the "need to reconcile the right to development with indigenous peoples'
spiritual and cultural specificities and territories",and the importance ofthe UN Declaration and
consent which was,she says,"in a way a response to indigenous demands."

"I expected a strong message but his position exceeded my expectations," Cunningham told the
Guardian."He is truly clear about the struggles ofour people and an important voice to make our
demands be heard."

http$;//wvvw.theguardian.coin/environment/ande$-to-tbe-amazon/2017/feb/20/pop&-lndlgenous>people-flnal-say-iand                   2/4
        Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 73 of 86 PageID# 528
3/21/2010                            Pope says indigenous people must have final say about their land
                                                                                                  |   Environment
                                                                                                              |   The Guardian

Elifuraha Laltaika,from the Association for Law and Advocacy for Pastoralists in Tanzania,says
it was a "timely wake-up call to governments."

"[His comments]come at time when,instead ofscaling up,governments increasingly violate
and look with suspicion at the minimum standards in the UN Declaration," he told the Guardian.
"Without heeding Pope Francis's call,life would undoubtedly become more miserable for
indigenous peoples than ever before. Greed towards extraction of hydrocarbons and minerals
will open up additional fault-lines, heightening indigenous peoples'poverty and inability to deal
with impacts ofclimate change and a myriad ofother challenges"

For Alvaro Pop,a Maya Q'eqchi man from Guatemala,Francis's remarks demonstrate his ongoing
commitment to indigenous peoples'rights.

"Indigenous peoples have been the guardians oftheir resources for centuries," says Pop,another
former Chairperson ofthe UN's Permanent Forum."Free,prior and informed consent is one of
the most important issues ofthe 2ist century.The Pope's coimnents are truly significant."

Victoria Tauli-Corpuz,a Kankanaey Igorot woman from the Philippines and now the UN's Special
Rapporteur on the Rights ofIndigenous Peoples,says Francis's comments illustrate his
"understanding ofthe importance" ofimplementing the UN Declaration.
"His view that a bigger chance ofovercoming confrontation and conflict between indigenous
peoples and governing authorities can be achieved if prior and informed consent is respected
echoes what many indigenous peoples have always stated," Tauli-Corpuz told the Guardian.
Les Malezer,from Australia, describes it as "gratifying" that the Pope took such a "strong stance"
on the need to respect indigenous peoples'rights, and says he took the opportunity to raise with
him the "Doctrine ofDiscovery"- the international legal concept grounded in the 15th century
papal bulls.

"Each person in our audience had the opportunity to say a very few words to the Pope as he
came around the room," Malezer,from Queensland,told the Guardian."I asked the Pope to
continue to review the Doctrine ofDiscovery which was followed by many instances ofgenocide
ofindigenous peoples and the taking oftheir lands.Also I requested the Catholic Church seek to
raise awareness worldwide ofthe situation and rights ofindigenous peoples."
In asserting indigenous peoples'right to consent,Francis was echoing - and giving sustenance to
- a growing body ofinternational law and jurisprudence binding on governments,and
guidelines, principles or operating procedures adopted by some financial institutions,UN
agencies and private sector groups. According to a 2013 report by UN-REDD on the international
legal basis for what is known as"FPIC"- free, prior and informed consent -"More than 200
States have ratified numerous international and regional treaties and covenants that expressly
provide for, or are now interpreted to recognise,a State duty and obligation to obtain FPIC where
the circumstances so warrant."

We're with you...
... in the fight to protect the environment. By keeping the Guardian's environmental coverage
open and accessible, we can report on the changes needed to avoid climate and natural
catastrophe.The choices made by individuals are important,but we need to work together for
the systemic transformation that will make a real difference. As well as reporting the facts about
hltps://www.lheguardian.com/envlronment/andes-to-thMmazon/2017/feb/20/pope-lncllgenous-people-flnal-say«land                     3/4
        Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 74 of 86 PageID# 529

3/21/2019                             Pope Bays Indigenous people musl have final say about their land
                                                                                                   |   Envlronnaent
                                                                                                                |   The Guardian
whatis happening now,we investigate the causes and talk to the people trying to make the
future better. But we need our readers'support.

More people are reading and supporting our independent,investigative reporting than ever
before. And unlike many news organisations, we have chosen an approach that allows us to keep
our journalism accessible to all, regardless ofwhere tjiey live or what they can afford.
The Guardian is editorially independent, meaning we set our own agenda.Ourjournalism is free
from commercial bias and not influenced by billionaire owners,politicians or shareholders. No
one edits our editor. No one steers our opinion.This is important as it enables us to give a voice
to those less heard,challenge the powerful and hold them to account.It's what makes us
different to so many others in the media,at a time when factual, honest reporting is critical.
Every contribution we receive from readers like you,big or small,goes directly into funding our
journalism. This support enables us to keep working as we do - but we must maintain and build
on it for every year to come.Support The Guardianfrom aslittle as$1-and it only takes a
 minute.Tha^ you.
Support The Guardian

   VISA                                             PayPal

Topics
     Environment
     Andes to the Amazon
     Indigenous peoples
     Human rights
     Pope Francis
     The papacy
     blogposts




https://Www.theguardlan.com/env)ronm6nt/an(les-(CHthe-amazon/2017/feb/20/pope-lndlgenoud>peopIe-final<^ay-land                     4/4
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 75 of 86 PageID# 530




                                  1




          "W)
  II.     ^aitiuel E. W^it ^.C.lieeiJ of
           jforetlosiure (Cxfjibit "W*)
  ui.      ^ffibabtt J^otari^eb bj> ^urtl^asier
           Cairtlle Patrp (Cxbibit "3")
  lb.      MitKbjful JBetamet (Cxiiibit "3")
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 76 of 86 PageID# 531
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 77 of 86 PageID# 532
    Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 78 of 86 PageID# 533


                                                 TRUSTEE SALE
                                5981 Calii e Euniace Coiu t, Manassas, VA 20112
                                             PiTiice William Coxmty

In execution of a Deed of Trust in the original principal amount of $371,400.00, dated Septembm* 30, 2002

recorded in the Clerk's Office of the Circuit Court of the Prince WilUain County, Vii'ginia, in Document No.

200210010126646, default having occurred in the payment of the Note thereby secured and at the request of the

holder of said Note, the undersigned Substitute Trustee will offer for sale at public auction at the entrance to the

Cii'cuit Couit Building of Prince William County,9311 Lee Avenue, located in Manassas, on December 5,

2013 at 1:30 PMthe property described in said deed,located at the above address and bri^y described as:

Lot 174,Asldand, Section 23, Asliland, with improvements tliei'eon.

Sulqect to any and all covenants, conditions, restiictions and easements, if any, affecting tlie aforesaid
propeily.

TERMS OF SALE: CASH: A deposit of$20,000, or 10% of the sales price, whichever is lower, cash or certified
check, will be required at the time of sale with settlement within fifteen (15) days from the date of sale. Sale is
subject to post sale confirmation that the borrower did not file for protection under the U.S. Bankruptcy Code prior
to the sale, as well as to post-sale confirmation of the status of the loan with the loan servicer including, but not
limited to, determination of whedier the borrower entered into any repayment agreement, reinstated or paid off the
loan prior to the sale. In any such event, the sale shall be null and void, and the Purchaser's sole remedy,in law or
equity, shall be the return of his deposit without interest. Additional terms may be announced at the time of sale.
Pursuant to the Federal Fair Debt Collection Practices Act, we advise you that this firm is a debt collector
attempting to collect the indebtedness referred to herein and any information we obtain will be used for that
purpose.


                                                    SAMUEL I WHITE,P.C., Substitute Trustee
This is a communication from a debt collector,                       This Presentment is "Accepledfor Value"from and hack,
FOR INFORMATION CONTACT:                                             And is Returned             sid Closure ofthe Escrow.
SAMUEL I. WHITE,P.C.(3640)                                              1       M^ffam^ditioasofyour cootiact
5040 Corporate Woods Drive, Suite 120                                                  fq agent UCC 3-403(bXJ)
                                                                       Dated:
Virginia Beach, Virginia 23462
757-457-1460 - Call Between 9:00 a.m. and 11:30 a.m.
or visit oui' website atwww.siwpc.net
To: The Wa.sliington Times
                                                                                                SAMUEL!WHITE.PC.

cc: Branch Banking and Trust Company
Ad runs; November 12,2013 November 19, 2013


                                                                                         ::



   ■Hllillilli
          Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 79 of 86 PageID# 534



                                                                                             FUcNo.3640
                                     SUBSTlTUnON OFTRUSTEE

GRANTORt BraBdiB<mhinc«n<ITrMlC«mpaiv.ltt«««««oi»flB4/orass(gns
GBANTORi Akoa Gvtaab Chla tnd Bcfltdte B.Cbta
(for indexing pioposesonly)
GRANTOR: DavkiF.SIisflrsRdCsrof P.Onfaas
(aMgltiBl Tnntec(03fOfIndexing papcso only)
GRANTEE:         SAMUEL L WHITE,P.C
                 5040Ctwpomo Woods Drive,Sirito 120,VixginiB Beach,VA 234d2
        WHEREAS,Branch BanMng and ThatCompsay 19 Ibe presetd holder orthe awhorized agent ofthe
holder of da note          by tfas      of(nm dated Septembtf 30, 2002 and recorded Ocsdn* {, 2002,
Doaune&tNo.200Z10010126S46 Bintmg tbn Land Records ofPrince William Coun^,Virginia.
     NOW,THEREFORE,by vbtue ofthe nuthotty costBtoed la the afincmenlioned deed of oust, the
vsdeiai^ docs hereby ronovo the Original Tnatee(9) as Tru#toe<sX and dots also herely rereovc ony
cobtlinna tnstao or tiuslees vvho may havo teen prewiously eppouOed In place ofthe Origiiul ThutocfsX bbJ
docs hereby appclni SAMUEL 1 WHTIE,P.C, of Ito City of VirgiaiB Beech. ViigWa, as Substitute
Teusteo, and said Substitute Trustee shall Jn nccoedanoo with the provlsiem ofsaid deed of iitKt.succeed to
all lha title,ptwesand dutiea ccafetitd Bpoa Ibe Ori^nalTiwle^a)ly the terms ofaaW deed oftitai and by
applicable Im.                                               ^
                                                 BraacliI


                                                 Nome:
                                                 Title:
                    Soulh Csroiina
STATE OP               QfOSttvfflO
aTV/COU®^                                    'lo-wit:
                                                                             .20/.5|»v
                                                                                                 _(Uilc)of
Branch BaoHlng and Trust Company.


                                                                             .PRUirr     "
My Commission Expires:                                    Notav PuhOe•Stats d south CveOna
                                                            Uy OanalHioA EpbHAiV




OPDVTAX MAPID Number 7W1-90-J239
Ptcputd by aad lotsin w:Srenn)L Wdia,?.Ch »40CeipetBU Woods Drive,Sslte 120. VtiglBb Bcub,VA 23462
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 80 of 86 PageID# 535
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 81 of 86 PageID# 536

                                                                                  201312190120262
                                                                                  PtioM WUUj towiy. Vfl Pgi-. 2
                                                                                  iy«/20l3 3:ll:KFn
                                                                                  RiehiU 9. Wulsg.f
           Title Inturancc Underwriter onlcnown to the preparer
           TAXMAP/GPIN; 7991-90-5259                                                 3640
           PREPARED BY AN ATTORNEY LICENSED TO                                       Chill
           PRACTICE LAW IN THE COMMONWEALTH
    • <n




                      Sara K Turner, Esq
                         Bar No. 7552«
   tS M
   CO Q



   ga      SAMUEL I. WHITE,P.C.,
   S2      SUBSTITUTE TRUSTEE
                                                                             DEED OP FORECLOSURE
   e       TO

   I       BEEREN & BARRY INVESTMENTS,LLC


                  THIS DEED, dated December 5, 2013, by and between SAMUEL I. WHITE, P.C, a
           Professional Coiporation, Substitute Trustee, of the City of Vir^nia Beach, Virginia, the original
           deed of trust makers) Akua Gyimah Chin and Benedic B. Chin; together the Grantors: and Beeicn
           & Bany Investments, LLC, Grantee, whose address is: 11654 Plaza America Drive, #653,
           Reston,Viiginla 20190.
                     WHEREAS,by deed of trust dated September 30,2002,and recorded in the Office ofthe
           Clerk of the Circuit Court of the Prince William County, Virginia, In                    Instrument No.
  a> o
  ro o
      ^    200210010126646, Akua Gyimah Chin and Benedic B. Chin did grant and convey the hereinafter
  t/v ^    described property to David F. Skaff and Carol F. Ordess, Trustee(s). in trust, to secure the
     o     payment ofthe principal sum of$371,400.00, with interest thereon as evidenced by one negotiable
  c H      promissory note; and
  2?                               ""y ins'™"""" resided in ihc Clerk's Office. Sanuel I. While, P.C. was
  2 <0^    appointed Subsutute Trustee,under the Deed ofTrust;and
  ■S ••                                       ofTniSi provides that upon defoult the Tnislce, upon request of the
  w3                 5            tJiereby. may sell the secured property at public auction after having first
  3o «m    circulation in the Prince William, Virginia; and sale in a newspaper
                                                                          f p- fpublished or navmg
                                                                                      ncu or having aa general
                                                                                                       eeneial
                I,        advertised the time, placeandandat the
                                                             termsrequest
                                                                     of saleof one
                                                                                the acreditor,
                                                                                       week forthetwo
                                                                                                   Substitute Trustee
                                                                                                      (2) consecutive
           weks in a newspaper having a general circulation in the Prince William nmmiv v? • •                     j
           after providing notice of sale to'the property owner^^) as r^uS
                                                                                     BeerenikBsr^hrvesonen,,
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 82 of 86 PageID# 537




                THEREFORE, in consideration of the sum of $391,000.00 paid by Beeren & Bany
         Investments, LLC to the Substitute Tnistee, the Substitute Trustee does hereby grant and convey
         with SPECIAL WARRANTY, unto Beeren & Barry Investments. LLC, the following described
         property, lo-wit:

                         Lot 174 (erroneously referred to as Lots 174), Section 23, Ashland,
                         as the same appears duly dedicated, platted and recorded in
                         Instrument No. 200112200136977,among the land records ofPrince
                         William County, Virginia.

                 This conveymce is made subject to all restrictions, easements, and rights of way of record
         affecting the aforesaid real estate.

                IN WITNESS WHEREOF,the Substitute Trustee has caused this deed to be executed in its
         corporate name by Sara K.Turner,Vice-Prcsident, pursuant to proper authori^.

                                                             SAMUEL I. WHITE,P.C.
                                                             Substitute Trustee



                                                       B\(
                                                             Sara K.Turner, Vice President


        STATE OF VIRGINIA

        CITY OF VIRGINIA BEACH,to-wit:

                The foregoing instrument was acknowledged before me this ^           day of
        20js3 by Sara K. Turner, Vice-Presidenl, ofSamuel I. White, P.C., Substimte Trustee, a Virginia
        corporation,on behalfofthe corporation, who is personally known to me.


                                                a'**
        My Commission Expir®:Y                         \



        Prepared by:
       SAMUEL I. WHITE,P.C
       5040 Corporate Woods Drive, Suite 120
       Virginia Beach, VA 23462
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 83 of 86 PageID# 538
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 84 of 86 PageID# 539




   V I RG I N I A:



                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                         A F FID A V rr



  STA TH Of- VIRGINIA
  COUNTY OF PRINCE WILLIAM,to wit:


  Personally appeared before me a Notary Public. Riina Meltas, who being first duly swom,
  deposes and states that she is the Office Manager of Beeren & Barry Investments, LLC, the
   Plaintiff and to the best of her knowledge and belief the facts hereinafter set forth are true:
  that Akiia Gyimah Chin and All Unknown Occupants, the said Defendant(s) unlawfully
  detain(s) the premises located at 5981 Callie Furnace Ct., Manassas. VA 20112 from the
  Plaintiff by failing to vacate after a valid foreclosure sale; that the Plaintiff is owed $92.05
  per day in damages for use and occupancy from the sale date of 12/5/2013; that the Plaintiff
  is entitled to possession ofthe premises; and that to the best for her knowledge'antj belief, the
  Defendanl(s) is not a member ofthe Armed Forces of the United States of America.




                  Subscribed and sworn before me this          day of            {AJlt-ir         2013.

                                                        Notary Public

                          My commission expires:                   CAMILLE T. BARRY
                                                                     nUIAnVPUBUC
                                                                 Commonwea!!h of Virginia
                                                                        Reg. #335460
                                                            My Commission Expires Juna so. 2015
Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 85 of 86 PageID# 540
                                   Case 3:21-cv-00006-MHL Document 3-8 Filed 01/06/21 Page 86 of 86 PageID# 541
To the Defendant(s):
                                                                                             RETURNS:Each defendant was served according to law,as lodienlcd below, unless nut found.
   (1) The preferred location for an Unlawful Detainer action is the city or county
        where the premises are located. Ifthe plaintifThas filed this case in a city or
        county other than where the property you rent is located, you may object to the
        location. The court may transfer the case to the preferred location, ifthe court      Address
        agrees with you. The court will award costs to you and may award attorney's
        fees to you ifthe court agrees with your objection. To object to the location of
        the suit, you must do the following:                                                 []Personal Service              Tel. No.
          • Prepare a written request which contains(a)this court's name,(b)the case              Being unable to make personal service, a copy was delivered in the following manner:
              number and the "return date" as shown on the other side ofthis form in the
              left column under the words"TO THE DEFENDANT(S),"(c)Plainti^s)'                     [ ]Delivered to family member(not temporary sojoumer or guest) age 16 or older at
                                                                                                         usual place ofabode of party named above after giving information ofits purport.
             name(s)and your name(s),(d)"I move to object to venue of this case in                       List name, age ofrecipient,and relation of recipient to party named above.
             this court because" and state the reasons for your objection and also state
             in which city or county the case should be tried, and (e)your signature and
             mailing address.
          • File the written request in the clerk's office before the trial date(use the
             mail at your own risk) or give it to thejudge when your case is called on
                                                                                                   1^ Posted on front door or such other door as appears to be the main entrance of
                                                                                                      usual place ofabode,address listed above. (Other authorized recipient not
             the return date. Also send or deliver a copy to the plaintiff.                              found.)
         • If you mail your written request to the court, the clerk will notify you of            []Served on the Secreja^Y^^           Commonwealth
             the judge's decision.
   (2) If you pay all rent and arrears, attorney's fees, late charges contracted for in a            ot found                           ggji
       written rental agreement, interest and costs at or before the return date and time,                                 GLBlDELTBtEI?
       you may prevent this unlawful detainer action pursuant to Virginia Code § 55-
                                                                                                                                            FF
       243. You may exercise this right only once every 12 months that you continue
       to live in the same place.                                                              Name . .
   (3) You may tell your landlord that you want another person to receive a copy of
       this summons,and the landlord shall send a copy to that person. However,the             Address
       person you identify will not, by receiving a copy ofthe summons, become a
       party to tlie case or be able to challenge the landlord's actions on your behalf.
       Virginia Code § 55-248.9:1.                                                           []Personal Service              Tel. No.

    I certify that I mailed a copy ofthis document to the defendai^ named therein at         []Being unable to make personal service, a copy was delivered in the following manner:
    the address show therein on                                                                [ ]Delivered to family member(not temporary sojoumer or guest)age 16 or older at
                                                                                                         usual place ofabode of party named above after giving information of its purport.
                                                                                                         List name, age ofrecipient, and relation of recipient to parly named above.
     December 11,2013
         DATE                        1,4 PLAINTIFF   [ I PLAINTIFF'S ATTORNEY

                                                                                                  []Posted on front door or such otlier door as appears to be the main entrance of
    Fi. Fa. issued on
                                                                                                    usual place ofabode, address listed above. (Other authorized recipient not
                                                                                                         found.)
    Interrogatories issued on                                                                     []Served on the Secretary ofthe Commonwealth
    Garnishment issued on                                                                     [) Not found                                   servingofficer


                                                                                                                   for
FORM DC-}2I(REVERSE)7/05
